Exhibit 10.1

SECURITIES PURCHASE AGREEMENT,

BETWEEN

WAYPOINT/GI VENTURE, LLC

and

CSH PROPERTY THREE, LLC

DATED AS OF JUNE 5, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

            1.1

  Definitions      1  

ARTICLE II PURCHASE AND SALE

     10  

            2.1

  Purchase and Sale      10  

            2.2

  Purchase Price      10  

            2.3

  Deposit      11  

            2.4

  Purchase Price Adjustments at Closing      11  

            2.5

  Closing      12  

            2.6

  Closing Deliveries      13  

ARTICLE III BUYER’S DUE DILIGENCE

     15  

            3.1

  Diligence Information      15  

            3.2

  Title Review      16  

            3.3

  Seller’s Right to Cure Objectionable Title Matters      16  

            3.4

  Uncured and Unwaived Objectionable Title Matters at Closing      16  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

     18  

            4.1

  Existence and Power      18  

            4.2

  Authorization      18  

            4.3

  Enforceability      18  

            4.4

  Governmental Authorizations      19  

            4.5

  Noncontravention      19  

            4.6

  Title to Securities; Capitalization; Subsidiaries      19  

            4.7

  Suits      20  

            4.8

  Brokers      20  

            4.9

  Bankruptcy      20  

            4.10

  OFAC      20  

            4.11

  The Properties      20  

            4.12

  Tax Related Matters      22  

            4.13

  Loan      22  

            4.14

  ERISA      22  

            4.15

  Employees and Benefit Plans      23  

            4.16

  Insurance      23  

            4.17

  Financial Statements      23  

            4.18

  Books and Records      23  

            4.19

  Third Party Rights      23  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

     24  

            5.1

  Existence and Power      24  

            5.2

  Authorization      24  

            5.3

  Enforceability      24  

            5.4

  Governmental Authorizations      25  

            5.5

  Noncontravention      25  

            5.6

  Brokers      25  

 

-i-



--------------------------------------------------------------------------------

            5.7

  Investment Representations      25  

            5.8

  Sufficiency of Funds      25  

            5.9

  Solvency      25  

            5.10

  OFAC      26  

ARTICLE VI COVENANTS OF SELLER

     26  

            6.1

  Conduct of Business      26  

            6.2

  Confidentiality      27  

            6.3

  Exclusivity      27  

            6.4

  Other      28  

ARTICLE VII COVENANTS OF BUYER

     29  

            7.1

  Access to Books and Records      29  

            7.2

  Indemnification of Current and Former Directors, Managers and Officers      29
 

            7.3

  No Additional Representations; Non-Reliance      29  

            7.4

  Release of Seller and Certain Other Parties      30  

            7.5

  Release of Buyer, the Acquired Companies and Certain Other Parties      31  

            7.6

  Assignment and Assumption of Loan      32  

            7.7

  Conduct of Business by Manager      32  

ARTICLE VIII COVENANTS OF BUYER AND SELLER

     33  

            8.1

  Public Announcements      33  

            8.2

  Supplemental Disclosure      33  

            8.3

  Efforts to Close      33  

            8.4

  Transfer Taxes      34  

            8.5

  Prorations      34  

ARTICLE IX CONDITIONS TO CLOSING

     39  

            9.1

  Conditions to Obligation of Buyer      39  

            9.2

  Conditions to Obligation of Seller      40  

            9.3

  Frustration of Closing Conditions      41  

            9.4

  Waiver of Conditions      41  

ARTICLE X TERMINATION

     41  

            10.1

  Termination      41  

            10.2

  Procedure Upon Termination      42  

            10.3

  Effect of Termination      42  

            10.4

  SPECIFIED TERMINATION      42  

ARTICLE XI MISCELLANEOUS

     43  

            11.1

  Notices      43  

            11.2

  Amendments and Waivers      45  

            11.3

  Expenses      45  

            11.4

  Successors and Assigns      45  

            11.5

  Indemnification; Survival      45  

            11.6

  Governing Law      48  

 

-ii-



--------------------------------------------------------------------------------

            11.7

  WAIVER OF JURY TRIAL      48  

            11.8

  Jurisdiction and Venue      48  

            11.9

  Remedies      49  

            11.10

  Counterparts      49  

            11.11

  No Third Party Beneficiaries      50  

            11.12

  Entire Agreement      50  

            11.13

  Seller Disclosure Schedules      50  

            11.14

  Captions      50  

            11.15

  Remedies      51  

            11.16

  Severability      51  

            11.17

  Time is of the Essence      51  

            11.18

  Interpretation      51  

            11.19

  Conflicts of Interest; Privilege      52  

            11.20

  Non-recourse      53  

            11.21

  Prevailing Party      53  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Exhibits    

 

Exhibit A    –    Properties Subject to Adjusted Purchase Price Exhibit B    –
   Form of Assignment and Assumption of Membership Interests Exhibit C    –   
Form of Post-Closing Escrow Agreement Exhibit D    –    Form of Termination
Agreement Exhibit E    –    Financial Statements of Acquired Companies Exhibit F
   –    Form of HOA Account Request

Schedules

 

Schedule 1.1(a)    -    List of Properties and Allocated Purchase Price
Schedule 4.4    -    Required Consents Schedule 4.5    -    Conflicts
Schedule 4.6(a)    -    Exceptions to Equity Ownership Representations
Schedule 4.6(b)    -    Equity Ownership Information Schedule 4.7    -    Suits
Schedule 4.11(c)    -    Material Contracts Schedule 4.11(d)(i)    -    Leases
Schedule 4.11(d)(ii)    -    Lease Exceptions Schedule 4.12(b)    -    Tax/Lien
Contests Schedule 4.16    -    List of Insurance Schedule 6.1    -    Approved
Interim Period Actions Schedule 8.5(d)    -    Known Compliance Correction Costs
and Related Liabilities as of the Effective Date Schedule 8.5(g)    -   
Existing Turn Projects

 

 

-iv-



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 5, 2017
(the “Effective Date”), is by and between Waypoint/GI Venture, LLC, a Delaware
limited liability company (“Seller”), and CSH Property Three, LLC, a Delaware
limited liability company (“Buyer”).

RECITALS

1.    Seller is the beneficial (and immediately prior to the Closing will be the
record) owner of all of the issued and outstanding Equity Securities (the
“Securities”) of Adalwin, LLC, a Nevada limited liability company (“Adalwin”),
Dallin, LLC, a Nevada limited liability company (“Dallin”), Dunley, LLC, a
Nevada limited liability company (“Dunley”), Louden, LLC, a Nevada limited
liability company (“Louden”), Morven, LLC, a Nevada limited liability company
(“Morven”), and Tirell, LLC, a Nevada limited liability company (“Tirell”).
Adalwin, Dallin, Dunley, Louden, Morven, and Tirell are collectively referred to
herein as the “Acquired Companies” and each individually as an “Acquired
Company.”

2.    Seller desires to sell, and Buyer desires to purchase, the Securities on
the terms and subject to the conditions set forth in this Agreement.

3.    Concurrently with the execution and delivery of this Agreement, the
Indemnitors have executed and delivered to Buyer an Indemnity Agreement, dated
as of the date hereof (the “Indemnity Agreement”).

4.    Concurrently with the execution and delivery of this Agreement, Colony
Starwood Homes Partnership, L.P. (“Guarantor”) has executed and delivered to
Seller a Guaranty, dated as of the date hereof (the “Guaranty”).

AGREEMENTS

In consideration of the foregoing premises and the respective representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1    Definitions. When used in this Agreement, the following terms shall have
the meanings assigned to them in this Section 1.1.

“Acquired Company” or “Acquired Companies” is defined in the recitals.

“Acquired Company Indebtedness” means, without duplication, the following:
(a) any indebtedness for borrowed money of such Acquired Company; (b) any
obligations of such Acquired Company evidenced by bonds, debentures, notes or
other similar instruments; (c) any guaranty by such Acquired Company of any of
the foregoing of any other entity and (d) any

 

-1-



--------------------------------------------------------------------------------

accrued and unpaid interest, fees and other expenses owed with respect to the
foregoing, including, but not limited to, prepayment penalties. Acquired Company
Indebtedness shall not include undrawn letters of credit, surety bonds and
similar instruments, or any indebtedness incurred by, on behalf of, or at the
direction of, Buyer or any of its Affiliates in connection with the transactions
contemplated by this Agreement or any Assignment Fees.

“Acquisition Transaction” is defined in Section 6.3.

“Adalwin” is defined in the recitals.

“Adjustment Escrow Account” is defined in Section 2.6(e).

“Adjustment Escrow Amount” means an amount equal to Two Hundred Ten Thousand
Dollars ($210,000.00).

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.

“Agreement” is defined in the preamble.

“Allocated Purchase Price” means, with respect to any Property, the portion of
the Initial Price allocated to such Property, as set forth under the heading
“Purchase Price Allocation” opposite the description of such Property on the
Property Schedule.

“Ancillary Documents” means the agreements, instruments and documents delivered
at the Closing pursuant to this Agreement.

“Assignment and Assumption of Membership Interests” is defined in Section
2.6(a)(i).

“Assignment Fees” means any fees, costs or expenses imposed by the
Administrative Agent (as defined in the Loan Agreement), the Lenders (as defined
in the Loan Agreement) and/or any of their respective Representatives (including
any amounts payable to the Administrative Agent, Lenders and/or any of their
respective Representatives) as a condition of or relating to the assignment to
and assumption by Buyer of the Loan Agreement or obtaining the consent of the
Administrative Agent and Majority Lenders (as defined in the Loan Agreement) to
a Change of Control permitting the Buyer to become the owner of the Acquired
Companies.

“Association” means a condominium association, cooperative, planned unit
development, homeowner association, community association or similar
non-governmental entity that has the ability to impose fees, charges or
assessments on a Property (or to impose rules or regulations applicable to a
Property).

“Auditor” means Novogradac & Company, LLP, the certified public accounting firm
for the Seller and the Acquired Companies.

“Books and Records” is defined in Section 2.6(a)(vi).

 

-2-



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks located in San Francisco, California are authorized or required
by Law to close.

“Buyer” is defined in the preamble.

“Buyer Closing Certificate” is defined in Section 9.2(c).

“Buyer Parties” is defined in Section 7.5(a).

“Closing” is defined in Section 2.5.

“Closing Acquired Company Indebtedness Amount” means the aggregate amount of the
Acquired Company Indebtedness (other than any Acquired Company Indebtedness
under the Loan Agreement) as of immediately prior to the Closing.

“Closing Agent” means OS National LLC.

“Closing Agent’s Real Property Tax Estimate” is defined in Section 2.4(c).

“Closing Cash” means, as of 11:59 p.m. Pacific Time on the day immediately prior
to the Closing Date, all cash and cash equivalents of the Acquired Companies, as
determined in accordance with GAAP (including the Reserves and any other cash or
cash equivalents held or controlled by the Administrative Agent or the Lenders
pursuant to the Loan Agreement or any other Loan Documents).

“Closing Escrow Account” means an escrow account maintained by the Closing
Escrow Agent for purposes handling the closing payments and deliveries
hereunder.

“Closing Escrow Agent” means Chicago Title Insurance Company.

“Closing Date” is defined in Section 2.5.

“Compliance Correction Costs” is defined in Section 8.5(d).

“Compliance Correction/Related Liabilities Escrow Account” is defined in Section
2.6(e).

“Compliance Correction/Related Liabilities Escrow Amount” means the sum of the
Compliance Correction Costs and the Related Liabilities.

“Confidential Information” is defined in Section 6.2.

“Confidentiality Agreement” means that certain Non-Disclosure Agreement dated
April 11, 2017 between Colony Starwood Homes Partnership, L.P. and Roofstock.

“Covered Party” is defined in Section 7.2(a).

 

-3-



--------------------------------------------------------------------------------

“Current Year Taxes” means the property taxes and assessments and personal
property taxes with respect to each of the Properties assessed for and first
becoming a lien during the applicable portion of the tax year in which the
Closing occurs.

“Dallin” is defined in the recitals.

“Data Room” means any electronic data room to which Buyer and/or its
Representatives have been provided access by Seller and/or its Representatives.

“Delinquent Rents” is defined in Section 8.5(a).

“Deposit” is defined in Section 2.3(a).

“Direct Claim” is defined in Section 11.5(e).

“Dunley” is defined in the recitals.

“Entity-Level Representations” is defined in the last paragraph of Article IV.

“Environmental Law” means any Law relating to the environment or to pollutants,
contaminants, wastes or chemicals or any toxic, radioactive, ignitable,
corrosive, reactive or otherwise hazardous substances, wastes or materials.

“Equity Ownership Representations” is defined in the last paragraph of Article
IV.

“Equity Securities” means, if a Person is a corporation, shares of capital stock
of such corporation and, if a Person is a form of entity other than a
corporation, equity interests in such form of entity, whether membership
interests or partnership interests.

“Estimated Buyer Proration Adjustment Amount” is defined in Section 2.4(c).

“Estimated Closing Proration Amount” is defined in Section 2.4(c).

“Estimated Closing Statement” is defined in Section 2.4(c).

“Estimated Seller Proration Adjustment Amount” is defined in Section 2.4(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Guarantees” means the guarantees and indemnities given by any Released
Persons in connection with the Loan Agreement, including without limitation, the
Limited Indemnity Agreement (as defined in the Loan Agreement), the Equity Owner
Guaranty (as defined in the Loan Agreement) and the Waypoint Guaranty (as
defined in the Loan Agreement).

“Existing Sponsor Party” means each of GI Partners Fund III L.P., GI Partners
Fund III-A L.P. and GI Partners Fund III-B L.P. and any Affiliate of any of the
foregoing other than the Acquired Companies.

“Existing Turn Projects” is defined in Section 8.5(g).

 

-4-



--------------------------------------------------------------------------------

“Final Buyer Proration Adjustment Amount” is defined Section 8.5(i)(i).

“Final Closing Proration Amount” is defined in Section 8.5(h).

“Final Closing Proration Statement” is defined in Section 8.5(h).

“Final Seller Proration Adjustment Amount” is defined in Section 8.5(i)(ii).

“Future Turn Projects” is defined in Section 8.5(g).

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“General Cap” is defined in Section 11.5(b).

“Guarantor” is defined in the Recitals.

“Guaranty” is defined in the Recitals.

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of United States
federal, state or local government, including any department, commission, board,
agency, bureau, official or other regulatory, administrative or judicial
authority thereof.

“Indemnitors” means each of GI Partners Fund III, LP, GI Partners Fund III-A,
LP, GI Partners Fund III-B, LP, and WREG.

“Indemnity Agreement” is defined in the Recitals.

“Indemnity Escrow Account” is defined in Section 2.6(e).

“Indemnity Escrow Amount” means an amount equal to Eight Million One Hundred
Fifty Thousand Dollars ($8,150,000.00).

“Independent Consideration” means an amount equal to One Hundred Dollars
($100.00).

“Initial Price” is defined in Section 2.2.

“Joint Escrow Instructions” means a letter executed by Seller and Buyer to the
Closing Agent confirming that all conditions to Closing have been satisfied or
waived by the parties.

“Law” or “Laws” means any statute, law, ordinance, code, rule or regulation of
any Governmental Entity.

“Lease” means any lease, sublease, rental or tenancy agreement, and any
modifications, amendments, supplements and/or extensions related thereto,
affecting or encumbering any Property and in effect as of the Closing Date.

 

-5-



--------------------------------------------------------------------------------

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
security interest, hypothecation or any other similar encumbrance in respect of
such property or asset. For the avoidance of doubt, “Lien” shall exclude any
restrictions on transfer under securities Laws and any terms and conditions of
any Organizational Document of any Acquired Company.

“Loan” means the loan made to the Acquired Companies pursuant to the Loan
Agreement.

“Loan Agreement” means that certain Loan Agreement dated as of December 15,
2016, by and among the persons party thereto from time to time as Borrowers,
Waypoint GI Trust, as Equity Owner, the persons from time to time party thereto
as Lenders, Deutsche Bank Securities, Inc., as Sole Lead Arranger, Deutsche Bank
AG, New York Branch, as Administrative Agent, and Wells Fargo Bank, N.A., as
Paying Agent, Calculation Agent and Securities Intermediary (in each case, as
defined therein).

“Louden” is defined in the recitals.

“Management Agreement” means that certain Management and Reimbursement
Agreement, dated as of January 31, 2014, by and between the Manager and WREG, as
amended by that certain First Amendment to Management and Reimbursement
Agreement, dated as of January 1, 2016.

“Manager” means Colony Starwood Homes Management, LLC (formerly known as SWAY
Management, LLC).

“Manager Proration Estimate” is defined in Section 2.4(c).

“Manager’s Knowledge” or any similar phrase means the actual knowledge of Fred
Tuomi, Arik Prawer, Ryan Berry, Josh Swift, Charles Young, Jeff Hedges and/or
Marco Vartanian.

“Material Adverse Effect” means any change, event or development that has a
material adverse effect on the business, financial condition, operations or
properties of the Acquired Companies or Seller’s ability to consummate the
transaction completed by this Agreement, taken as a whole; provided that none of
the following shall be taken into account in determining whether there is a
Material Adverse Effect: any change, event, or development arising from or
relating to: (a) general business, industry or economic conditions, (b) local,
regional, national or international political or social conditions, including
the engagement (whether new or continuing) by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack, any natural or man-made
disaster or acts of God, (c) changes in financial, banking, or securities
markets (including any disruption thereof and any decline in the price of any
security or any market index), (d) changes in Laws or GAAP, (e) the taking of
any action contemplated by this Agreement, (f) the announcement of the
transactions contemplated by this Agreement or (g) any actions or omissions by
Buyer or any of its Affiliates.

“Material Contract” and “Material Contracts” is defined in Section 4.11(c).

 

-6-



--------------------------------------------------------------------------------

“Monetary Lien” means (a) any private party monetary mortgages or deeds of trust
excluding any Liens and other documents with respect to the Loan, (b) delinquent
real property taxes or assessments, (c) recorded mechanics’ liens, (d) recorded
enforcement liens or (e) monetary judgments that appear on the Title Commitment.
For clarity, Monetary Liens shall not include non-delinquent reoccurring
homeowner fees and assessments, non-delinquent Real Property Taxes and lien
rights or potential liens (as opposed to actual recorded liens) arising from
recent or pending construction.

“Morven” is defined in the recitals.

“Non-Recourse Parties” is defined in Section 11.20.

“Objectionable Title Matter” or “Objectionable Title Matters” means (a) Monetary
Liens, (b) clouds on title that preclude the Title Company from issuing a Title
Policy, or (c) other title exceptions that materially adversely affect the use
of the Property as a residential rental property in substantial accordance with
the applicable Lease for such Property, but, in each case, excluding any
Monetary Lien that is included in the Compliance Correction/Related Liabilities
Escrow Amount.

“OFAC” is defined in Section 4.10.

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by any Governmental
Entity of competent jurisdiction.

“Organizational Documents” means, with respect to any entity, the certificate of
incorporation, articles of incorporation, bylaws, articles of organization,
partnership agreement, limited liability company agreement, trust, formation
agreement, joint venture agreement and other similar organizational documents of
such entity (in each case, as amended through the date of this Agreement).

“Outside Date” means the date that is 90 days after the Effective Date.

“Paul Hastings” is defined in Section 11.19(a).

“Payoff Letter” is defined in Section 2.6(a)(iv).

“Permitted Encumbrances” means any liens or encumbrances to title of any
Property other than Objectionable Title Matters.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity, or any
other entity or body.

“Post-Closing Covenants” is defined in Section 11.5(d).

“Post-Closing Escrow Agent” means Citibank, N.A.

“Post-Closing Escrow Agreement” is defined in Section 2.6(a)(ix).

 

-7-



--------------------------------------------------------------------------------

“Post-Closing Escrow Amount” means an amount equal to the sum of (a) the
Adjustment Escrow Amount, plus (b) the Compliance Correction/Related Liabilities
Escrow Amount, plus (c) the Indemnity Escrow Amount.

“Property” or “Properties” means the properties listed on the Property Schedule.

“Property-Level Representations” is defined in the last paragraph of Article IV.

“Property Schedule” means Schedule 1.1(a) attached hereto, which lists each of
the real properties owned by the Acquired Companies and its respective Allocated
Purchase Price.

“Purchase Price” is defined in Section 2.2.

“Real Estate Taxes” is defined in Section 8.5(c).

“Related Liabilities” is defined in Section 8.5(d).

“Released Persons” is defined in Section 7.4(a).

“Releasing Parties” is defined in Section 7.4(a).

“Rents” is defined in Section 8.5(a).

“Representatives” of any Person shall mean the directors, managers, officers,
employees, consultants, financial advisors, counsel, accountants and other
advisors, representatives and agents of such Person.

“Reserves” means the Eligibility Reserves (as defined in the Loan Agreement) and
any other reserves, holdbacks, or other impounds relating to the Loan or the
Properties maintained by the Acquired Companies under the Loan Agreement or any
other Loan Document.

“Roofstock” is defined in Section 4.8.

“Schedule Supplement” is defined in Section 8.2.

“Securities” is defined in the recitals.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” is defined in the preamble.

“Seller Closing Certificate” is defined in Section 9.1(d).

“Seller Disbursement Amount” is defined in Section 2.6(b)(i).

“Seller Disclosure Schedules” means the disclosure schedules delivered by Seller
concurrently with the execution and delivery of this Agreement.

“Seller Releasing Parties” is defined in Section 7.5(a).

 

-8-



--------------------------------------------------------------------------------

“Seller Transfer Tax Adjustment Amount” means an amount equal to Five Hundred
Thousand Dollars ($500,000.00).

“Seller’s Knowledge” or any similar phrase means the actual knowledge of Gary
Beasley, Doug Brien, Blake Martini and Colin Wiel.

“Specified Termination” means a termination of this Agreement by Seller pursuant
to (i) Section 10.1(c) or (ii) Section 10.1(e) (if at the time of such
termination pursuant to Section 10.1(e) Buyer was not entitled to terminate this
Agreement pursuant to Section 10.1(d)).

“Suit” means any lawsuit, litigation, arbitration or other dispute resolution
proceeding.

“Survival Period” is defined in the last paragraph of Article IV.

“Tax” or “Taxes” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding on amounts paid to or by any Person, social
security, unemployment, disability, real property, personal property,
production, sales, use, transfer, registration, value added, alternative or
add-on minimum, ad valorem, or estimated tax or escheat payments, or any other
tax, custom, duty, governmental fee or like assessment or charge of any kind
whatsoever, including any interest, penalty, or addition thereto.

“Tax Returns” shall mean any return, declaration, report, relating to Taxes.

“Tenant” means any tenant, subtenant, or other occupant of any Property under
any Lease.

“Termination Agreement” is defined in Section 2.6(a)(x).

“Third-Party Claim” is defined in Section 11.5(e).

“Tirell” is defined in the recitals.

“Title Clean-Up Period” is defined in Section 3.4(b).

“Title Cloud Properties” is defined in Section 3.4(a).

“Title Cloud Properties Escrow Account” is defined in Section 3.4(a).

“Title Cloud Properties Escrow Amount” is defined in Section 3.4(a).

“Title Commitment” is defined in Section 3.2.

“Title Company” means Fidelity National Title Insurance Company and Chicago
Title Insurance Company through their agent OS National LLC, provided that with
respect to Properties with Objectionable Title Matters, Seller may utilize a
title company that previously issued a title policy to Seller or an Acquired
Company for such Property.

 

-9-



--------------------------------------------------------------------------------

“Title Objection Notice” is defined in Section 3.2.

“Title Policy” means one or more 2006 ALTA Standard Coverage Owner Policies
covering the Properties with all of the Title Company’s standard exceptions,
including, but not limited to, general exceptions for survey matters, parties in
possession, mineral rights and/or unrecorded municipal, homeowner association or
mechanics liens, with liability limits in the amount of the Allocated Purchase
Price for each such Property and insuring fee title vested in the applicable
Acquired Company that holds title to such Property, subject only to Permitted
Encumbrances.

“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration and stock transfer Taxes and any similar Taxes.

“Transfer Tax Escrow” is defined in Section 8.4.

“Transfer Tax Escrow Amount” is defined in Section 8.4.

“Turn Projects Reimbursement Amount” is defined in Section 8.5(g).

“United States” means the United States of America.

“WREG” means Waypoint Real Estate Group, LLC.

“WREG Termination Fee” is defined in Section 2.6(a)(viii).    

ARTICLE II

PURCHASE AND SALE

2.1    Purchase and Sale. At the Closing, on the terms and subject to the
conditions set forth in this Agreement, Seller shall sell, transfer, assign,
convey and deliver to Buyer, and Buyer shall purchase from Seller, all right,
title and interest in and to the Securities free and clear of all Liens (other
than any Liens created under the Loan Documents).

2.2    Purchase Price. The aggregate consideration to be paid by Buyer to Seller
for the Securities (the “Purchase Price”) shall be (a) Eight Hundred Fifteen
Million Dollars ($815,000,000.00) (the “Initial Price”), minus (b) any
adjustment pursuant to Section 2.4(a), minus (c) the amount of any reduction to
the Purchase Price pursuant to Section 3.3 agreed to in writing by Seller, and
minus (d) the amount of Acquired Company Indebtedness under the Loan Agreement
as of the Closing Date. The amount payable by Buyer to Seller at Closing shall
be further adjusted by the amounts specified in Section 2.4(c) and Section
2.6(b)(i) below. The Purchase Price, as so adjusted, shall be deposited by Buyer
into the Closing Escrow Account prior to the Closing for transfer to Seller at
the Closing in accordance with (a) the Joint Escrow Instructions, and (b) wiring
instructions to be provided to the Closing Escrow Agent by Seller.

 

-10-



--------------------------------------------------------------------------------

2.3    Deposit.

(a)    Deposit. Within three (3) Business Days after the date of this Agreement,
Buyer shall deliver to the Closing Escrow Agent in immediately available funds
Twelve Million Two Hundred Twenty-Five Thousand Dollars ($12,225,000.00)
(together with all interest accrued thereon, the “Deposit”). Closing Escrow
Agent shall hold the Deposit in a federally insured interest-bearing account,
which account shall be opened by Closing Escrow Agent upon receipt of the
Deposit.

(b)    Disposition of the Deposit. Upon the Closing, the Deposit shall be paid
by the Closing Escrow Agent to the Seller as part of the Purchase Price and
credited to the Purchase Price pursuant to Section 2.6(b)(i). In the event this
Agreement is terminated (other than pursuant to a Specified Termination), the
Deposit shall be refunded to Buyer by Closing Escrow Agent. In the event of a
Specified Termination, the Closing Escrow Agent shall promptly pay the Deposit
to Seller as liquidated damages. The provisions of this Section 2.3(b) shall
survive any termination of this Agreement.

(c)    Independent Consideration. Concurrently with delivery of the Deposit,
Buyer shall deposit with Closing Escrow Agent the Independent Consideration. The
Independent Consideration shall be non-refundable to Buyer as independent
consideration for the rights and options extended to Buyer hereunder. The
Independent Consideration shall be disbursed to Seller immediately following
Buyer’s deposit thereof with Closing Escrow Agent. In all instances under this
Agreement in which this Agreement is terminated (whether by Buyer or otherwise),
Seller shall retain the Independent Consideration. The Independent Consideration
shall not be applicable towards the Purchase Price or treated as consideration
given by Buyer for any purpose other than as stated in this Section 2.3(c). The
provisions of this Section 2.3(c) shall survive any termination of this
Agreement.

2.4    Purchase Price Adjustments at Closing.

(a)    If Buyer and Seller mutually agree in writing to a Purchase Price
adjustment in consideration for Buyer waiving one or more Objectionable Title
Matters, then the applicable Property or Properties shall not be Title Cloud
Properties and the Purchase Price shall be reduced by the amount reflecting the
mutually agreed upon aggregate Purchase Price adjustment for the Objectionable
Title Matters affecting such Property or Properties.

(b)    Any insurance proceeds received with respect to the Properties listed on
Exhibit A attached hereto and any other insurance claims with respect to damage
to any Property after the Effective Date and prior to the Closing shall be
credited toward the Purchase Price to the extent not either (A) retained by the
Acquired Companies as of the Closing, or (B) applied to repair, restoration or
replacement of the applicable damage prior to the Closing. Subject to the prior
sentence, Buyer acknowledges that the Purchase Price reflects the current as-is
condition of the Properties listed on Exhibit A attached hereto and Buyer shall
accept such Properties in such condition.

(c)    Calculation of Estimated Closing Proration Amount. Closing Agent shall
have primary responsibility for obtaining property tax information for the
Properties and

 

-11-



--------------------------------------------------------------------------------

preparing real property tax and assessment Closing prorations for the
Properties, and Buyer shall cause the Manager to calculate and prepare all other
proposed Closing prorations pursuant to Section 8.5. Buyer shall also engage
Closing Agent to conduct a utility lien search for Properties in the State of
Georgia and provide the results of such search to Seller and Buyer as soon as
possible after the Effective Date. At least five (5) Business Days prior to the
anticipated Closing Date, (i) Buyer shall cause Manager to deliver to Seller and
the Closing Agent a certificate from Manager setting forth Manager’s good faith
estimate of all proration items other than real property taxes and assessments,
which certificate shall, to the extent reasonably possible, include an
appropriately itemized breakdown by Property (the “Manager Proration Estimate”)
and (ii) Buyer and Seller shall cause the Closing Agent to deliver to Seller and
Buyer a certificate from Closing Agent setting forth Closing Agent’s good faith
estimate of real property taxes and assessments for the Properties, including an
itemized breakdown by Property (the “Closing Agent’s Real Property Tax Proration
Estimate”). Seller and Buyer shall have no less than three (3) Business Days to
review and approve the Manager Proration Estimate and Closing Agent’s Real
Property Tax Proration Estimate. Based upon the Manager Proration Estimate and
Closing Agent’s Real Property Tax Proration Estimate, Buyer and Seller shall
cause the Closing Agent to prepare and deliver to Seller and Buyer an estimated
statement (such statement, the “Estimated Closing Statement”) setting forth, by
line item, a good faith estimate of (i) any amounts payable by Seller to Buyer
in respect of items subject to proration under Section 8.5 below, (ii) any
amounts payable by Buyer to Seller in respect of items subject to proration
under Section 8.5 below, and (iii) the net amount payable by Seller or Buyer, as
applicable to the other party after netting the amounts in (i) and (ii) against
one another (such net amount, the “Estimated Closing Proration Amount”). For
purposes of the Estimated Closing Statement, the Closing Agent shall use the
estimates set forth in the Manager Proration Estimate with respect to any item
that Seller has not timely objected to in writing. Buyer and Seller shall use
their good faith efforts to resolve any amounts in the Manager Proration
Estimate with respect to which Seller has objected or any item in the Closing
Agent’s Real Property Tax Proration Estimate with respect to which either Seller
or Buyer has objected. If Seller and Buyer are unable to agree on an estimated
amount for any amount in the Manager Proration Estimate or the Closing Agent’s
Real Property Tax Proration Estimate, the Closing Agent shall use the Closing
Agent’s good faith estimate of such amount for purposes of the Estimated Closing
Statement. If the Estimated Closing Proration Amount reflects an amount payable
(A) by Seller to Buyer (an “Estimated Buyer Proration Adjustment Amount”), then
such amount shall be subtracted from the Purchase Price payable at Closing as
provided in Section 2.6(b)(i) below, or (B) by Buyer to Seller (an “Estimated
Seller Proration Adjustment Amount”), then such amount shall be added to the
Purchase Price payable at Closing as provided in Section 2.6(b)(i) below. The
parties agree that the Estimated Closing Proration Amount shall be further
adjusted after the Closing in accordance with Section 8.5(i) below.

2.5    Closing. Unless this Agreement shall have been terminated in accordance
with Section 10.1, Buyer and Seller shall consummate the transactions
contemplated by this Agreement by electronic mail and overnight courier service,
or by physical exchange of documentation at the offices of the Closing Agent,
2170 Satellite Blvd Suite 200 Duluth, Georgia 30097 (in either case, the
“Closing”), as promptly as reasonably practicable but in no event later than two
(2) Business Days after the date on which all conditions set forth in Article IX
(except those conditions that are to be satisfied or waived at Closing) have
been satisfied or waived by the party hereto entitled to the benefit of the
same, at 9:00 a.m., Pacific time, or at such other place, date and time as
Seller and Buyer shall mutually agree in writing (the date on which the Closing
occurs, the “Closing Date”).

 

-12-



--------------------------------------------------------------------------------

2.6    Closing Deliveries.

(a)    Deliveries by Seller at the Closing. Prior to the Closing, Seller shall
deliver (or cause to be delivered) to the Closing Agent, for delivery by the
Closing Agent to Buyer at the Closing in accordance with the Joint Escrow
Instructions, the following:

(i)    one or more Assignment and Assumption of Membership Interests and
securities powers (in blank) with respect to the Securities, in each case in
substantially the forms of Exhibit B attached hereto (each, an “Assignment and
Assumption of Membership Interests”), assigning all of Seller’s right, title and
interest in the Securities and confirming Seller’s withdrawal from, and Buyer’s
admission to, each of the Acquired Companies, executed by Seller;

(ii)    certificates of good standing with respect to the Acquired Companies
issued by the responsible Governmental Entity of the State of Nevada, dated as
of a date not more than ten (10) Business Days prior to the Closing Date;

(iii)    a copy of the resolution of Seller’s board of managers, certified by an
appropriate officer of Seller as having been duly and validly adopted and being
in full force and effect as of the Closing Date, authorizing the execution and
delivery of this Agreement and performance by Seller of the transactions
contemplated hereby;

(iv)    a payoff letter (a “Payoff Letter”) from each holder of Acquired Company
Indebtedness constituting a part of the Closing Acquired Company Indebtedness
Amount indicating that upon payment of a specified amount, such holder shall
release and reconvey its mortgages, deeds of trust or other security interest
with respect to the applicable Securities of such Acquired Company and the
Properties and other assets owned by such Acquired Company and authorize Buyer
to file Uniform Commercial Code termination statements, or such other documents
or endorsements necessary to release of record the security interests of all
such holders;

(v)    the Seller Closing Certificate;

(vi)    to the extent not previously delivered to Buyer or already in the
possession or control of Buyer or Manager, all originals (or copies if originals
are not available) of the all books, records, and other writings in Seller’s
possession relating to any Acquired Company or any of its assets, the
Properties, liabilities or business (collectively, the “Books and Records”);

(vii)    evidence reasonably satisfactory to Buyer confirming completion of the
merger or dissolution of Waypoint GI Trust and transfer of the record ownership
of the Securities to Seller;

(viii)    a letter signed on behalf of WREG and Seller confirming that the
Closing Agent’s payment of the amount specified in such letter (the “WREG
Termination Fee”) shall full satisfy all asset management fees and other amounts
due and owing by Seller to WREG through the Closing Date;

 

-13-



--------------------------------------------------------------------------------

(ix)    an escrow agreement, in the form of Exhibit C attached hereto, dated as
of the Closing Date (the “Post-Closing Escrow Agreement”), duly executed by
Seller and the Post-Closing Escrow Agent;

(x)    a termination agreement, in the form of Exhibit D attached hereto, dated
as of the Closing Date (the “Termination Agreement”), duly executed by WREG; and

(xi)    the “Pro Rata Share Schedule” (as such term is defined in the Indemnity
Agreement.

(b)    Deliveries by Buyer at the Closing. Prior to the Closing, Buyer shall
deliver (or cause to be delivered) to the Closing Agent, for delivery by the
Closing Agent to Seller at the Closing pursuant to the Joint Escrow
Instructions, the following:

(i)    an amount (the “Seller Disbursement Amount”) equal to (A) the Purchase
Price, minus (B) the Closing Acquired Company Indebtedness Amount reflected in
the Payoff Letters, minus (C) an amount equal to 50% of the premiums and costs
of the Title Policies, minus (D) an amount equal to 50% of the escrow fees
payable to the Closing Escrow Agent (including in respect of the Title Cloud
Properties Escrow Account), minus (E) an amount equal to 50% of the fees payable
to the Closing Agent; minus (F) an amount equal to 50% of the escrow fees
payable to the Post-Closing Escrow Agent, minus (G) the Estimated Buyer
Proration Adjustment Amount, if any, plus (H) the Estimated Seller Proration
Adjustment Amount, if any, minus (I) the amount of the Deposit paid to the
Seller by the Closing Escrow Agent, minus (J) the Seller Transfer Tax Adjustment
Amount, minus (K) the Post-Closing Escrow Amount, plus (L) the Turn Projects
Reimbursement Amount, minus (M) the Title Cloud Properties Escrow Amount, minus
(N) the WREG Termination Fee, which Seller Disbursement Amount shall be paid by
wire transfer of immediately available funds to the account designated by
Closing Escrow Agent in writing prior to the Closing;

(ii)    a copy of the resolution of Buyer’s governing body, certified by an
appropriate officer of Buyer as having been duly and validly adopted and being
in full force and effect as of the Closing Date, authorizing the execution and
delivery of this Agreement and performance by Buyer of the transactions
contemplated hereby;

(iii)    a counterpart of each Assignment and Assumption of Membership
Interests, executed by Buyer;

(iv)    the Buyer Closing Certificate;

(v)    the Post-Closing Escrow Agreement, duly executed by Buyer; and

(vi)    the Termination Agreement, duly executed by the Manager.

(c)    Payment of Indebtedness; Payment of WREG Termination Fee. Prior to the
Closing, Buyer shall deposit into the Closing Escrow Account an amount equal to
the Closing Acquired Company Indebtedness Amount, with instructions to the
Closing Agent to pay such amount at the Closing, pursuant to the Payoff Letters
described in Section 2.6(a)(iv) above, to the lenders named therein in the
manner set forth therein. Prior to the Closing, Buyer shall

 

-14-



--------------------------------------------------------------------------------

deposit into the Closing Escrow Account an amount equal to the WREG Termination
Fee, with instructions to the Closing Agent to pay such amount at the Closing,
pursuant to the letter described in Section 2.6(a)(viii) above, to WREG in the
manner set forth therein.

(d)    Payment of Premiums for Title Policies, Closing Agent and Escrow Fees.
Prior to the Closing, Buyer shall deposit into the Closing Escrow Account an
amount as is necessary to pay at the Closing (i) an amount equal to 100% of the
premiums and costs of the Title Policies payable to the Title Company (other
than with respect to Title Cloud Properties), (ii) an amount equal to 100% of
the escrow fees payable to the Closing Escrow Agent (including in respect of the
Title Cloud Properties Escrow Account), (iii) an amount equal to 100% of the
fees payable to the Closing Agent, (iv) an amount equal to 100% of the escrow
fees payable to the Post-Closing Escrow Agent.

(e)    Post-Closing Escrow Accounts. Prior to the Closing, Buyer shall deposit
into the Closing Escrow Account an amount equal to the Post-Closing Escrow
Amount, with instructions to the Closing Escrow Agent to disburse at Closing
(i) the Indemnity Escrow Amount to the Post-Closing Escrow Agent, to be held in
an account (the “Indemnity Escrow Account”) and disbursed by the Post-Closing
Escrow Agent in accordance with the terms and provisions of the Post-Closing
Escrow Agreement, (ii) the Adjustment Escrow Amount to the Post-Closing Escrow
Agent, to be held in an account (the “Adjustment Escrow Account”) and disbursed
by the Post-Closing Escrow Agent in accordance with the terms and provisions of
the Post-Closing Escrow Agreement, and (iii) the Compliance Correction/Related
Liabilities Escrow Amount to the Post-Closing Escrow Agent, to be held in an
account (the “Compliance Correction/Related Liabilities Escrow Account”) and
disbursed by the Post-Closing Escrow Agent in accordance with the terms and
provisions of the Post-Closing Escrow Agreement. Buyer and Seller will share
equally the payment of any fees and expenses payable to the Post-Closing Escrow
Agent pursuant to the Post-Closing Escrow Agreement (with Seller’s portion being
satisfied by the deduction provided for in Section 2.6(b)(i)(F)).

(f)    Title Cloud Properties Escrow Account. Prior to the Closing, Buyer shall
deposit into the Closing Escrow Account an amount equal to the Title Cloud
Properties Escrow Amount for deposit into the Title Cloud Properties Escrow
Account.

ARTICLE III

BUYER’S DUE DILIGENCE

3.1    Diligence Information.

(a)    Excluded Documents. Buyer has been provided access by Seller and/or its
Representatives to the Data Room. Notwithstanding the foregoing, Seller shall be
under no obligation to provide to Buyer: (i) Organizational Documents of Seller
or any of its Affiliates (other than the Acquired Companies), (ii) internal
memoranda and correspondence of Seller and its Affiliates, (iii) financial
projections or budgets prepared by or for Seller or any of its Affiliates,
(iv) appraisals prepared by or for Seller or any of its Affiliates,
(v) proprietary accounting or tax records of Seller or any of its Affiliates,
(vi) similar proprietary, confidential or privileged information and (vii) any
internal memoranda and correspondence relating to the foregoing.

 

-15-



--------------------------------------------------------------------------------

(b)    Property Reports. If this Agreement is terminated for any reason, Buyer
shall return to Seller any studies, reports or other documents previously
supplied to Buyer by Seller, and shall deliver to Seller without charge any and
all such documents which Buyer shall have obtained with respect to the
Properties at any time prior to such termination; provided, however, the
delivery of such documents, shall be on an as-is basis, without any warranty
from Buyer and Buyer shall have no obligation to deliver financial reports or
studies created by Buyer or on Buyer’s behalf or any information subject to the
attorney client privilege.

All of Buyer’s obligations pursuant to this Section 3.1 shall survive the
termination of this Agreement or the Closing.

3.2    Title Review. As soon as reasonably possible, the Title Company or its
agent(s) will provide Buyer with a preliminary report or a commitment for a 2006
ALTA Standard Coverage Owner Policy for each Property, issued by Title Company
or its agent (collectively the “Title Commitment”). Buyer shall accept title to
each Property subject to all matters of record, including those contained in the
Title Commitment for such Property, other than Objectionable Title Matters
timely objected to by Buyer in a Title Objection Notice that are not cured by
the Seller pursuant to Section 3.3 or waived in writing by Buyer. Buyer shall
deliver notice of its objection to any Objectionable Title Matters for a
Property by not later than the date which is ten (10) Business Days after a
Title Commitment for such Property has been delivered or made available to Buyer
(“Title Objection Notice”). If Buyer fails to timely deliver a Title Objection
Notice with respect to a matter that would otherwise constitute an Objectionable
Title Matter, Buyer shall be deemed to have waived and approved such matter and
it shall no longer be considered an Objectionable Title Matter.

3.3    Seller’s Right to Cure Objectionable Title Matters. Notwithstanding
anything to the contrary in this Agreement, an Objectionable Title Matter shall
be deemed cured and removed as an Objectionable Title Matter if (a) the Title
Company has irrevocably committed to insure over or remove the Objectionable
Title Matter in the Title Policy, or (b) with respect to a Monetary Lien that
can be satisfied by the payment of money, if Seller agrees in writing to reduce
the Purchase Price (calculated without regard to this Section 3.3) by the amount
required to fully pay such Monetary Lien, with the amount of such reduction to
be subject to post-Closing reconciliation pursuant to Section 8.5.

3.4    Uncured and Unwaived Objectionable Title Matters at Closing.

(a)    With respect to any Properties with Objectionable Title Matters that have
not been cured or waived in writing by Buyer prior to the Closing (“Title Cloud
Properties”; provided, that Title Cloud Properties shall exclude any Property
for which a Purchase Price adjustment has been mutually agreed to as described
in Section 2.4(a)), (i) the Closing Agent and the Closing Escrow Agent shall, at
the Closing, establish an escrow account (the “Title Cloud Properties Escrow
Account”) by depositing an amount (the “Title Cloud Properties Escrow Amount”)
equal to the sum of (A) the Allocated Purchase Price for each Title Cloud
Property, and (B) an amount equal to 100% of the premium and costs of the Title
Policy for each Title Cloud Property, which Title Cloud Properties Escrow Amount
shall be subtracted from the Purchase Price otherwise payable to Seller pursuant
to Section 2.6(b)(i)(M); and (ii) a Title Policy will not be issued at Closing
or be a condition to Closing.

 

-16-



--------------------------------------------------------------------------------

(b)    Seller shall have the right during the period from the Closing Date until
the first anniversary of the Closing Date (the “Title Clean-Up Period”) to cure
Objectionable Title Matters on the Title Cloud Properties. Without limiting the
generality of the foregoing, Seller shall be entitled to negotiate, settle and
receive any title insurance proceeds that are paid with respect to the Title
Cloud Properties, whether paid before or after the Closing. If Buyer or any
Acquired Company receives any such proceeds, it shall promptly pay such proceeds
over to Seller. During the Title Clean-Up-Period, Buyer and the Acquired
Companies shall reasonably cooperate with Seller in Seller’s attempt to cure
Objectionable Title Matters, including, without limitation, by submitting claims
against the title companies who have issued existing title policies to the
Acquired Companies for the Title Cloud Properties covering Objectionable Title
Matters; provided, however, that the foregoing shall not require Buyer or the
Acquired Companies to pay or incur any out-of-pocket fees, costs or expenses
unless Seller has agreed to reimburse Buyer for such fees, costs or expenses. If
a Title Cloud Property has one or more Objectionable Title Matters that remains
uncured after the Title Clean-Up Period, then unless otherwise agreed to in
writing by Buyer and Seller (including pursuant to Section 2.4(a)), Buyer shall
cause such Title Cloud Property to be transferred to Seller (or such other
Person as Seller designates to Buyer in writing) pursuant to a grant deed in
form reasonably acceptable to Seller, Buyer and Seller shall cause the Closing
Escrow Agent to release the Allocated Purchase Price attributable to such Title
Cloud Property to Buyer pursuant to Section 3.4(c)(ii) below. If any Title Cloud
Property is required to be transferred to Seller (or its designee) pursuant to
the immediately preceding sentence, then (i) Seller shall pay any recording fees
and Transfer Taxes resulting from the transfer of such Title Cloud Property to
Seller (or its designee), and (ii) Buyer and Seller (and/or its designee) shall
cooperate in good faith to (A) execute such documents and comply with all legal
requirements with respect to such transfer, (B) consummate such transfer as soon
as reasonably practicable following the Title Clean-Up Period, and (C) cause a
Title Policy to be issued to Seller (or its designee).

(c)    The Closing Agent and the Closing Escrow Agent shall hold and distribute
the funds in the Title Cloud Properties Escrow Account from and after the
Closing as follows: (i) at such time as all Objectionable Title Matters with
respect to a Title Cloud Property are cured in accordance with Section 3.3
above, and the Title Company has issued or is irrevocably committed to issue a
Title Policy with coverage in the amount of the Allocated Purchase Price for
such Title Cloud Property, the Closing Escrow Agent shall disburse to Seller
from the Title Cloud Properties Escrow Account an amount equal to the Allocated
Purchase Price for such Title Cloud Property, (ii) at such time as any Title
Cloud Property is transferred to Seller (or its designee) pursuant to a grant
deed in form reasonably acceptable to Seller (as described in Section 3.4(b)
above), the Closing Escrow Agent shall disburse to Buyer from the Title Cloud
Properties Escrow Account an amount equal to the Allocated Purchase Price for
such Title Cloud Property, (iii) if Buyer and Seller have agreed in writing to a
reduction in the Allocated Purchase Price for any Title Cloud Property, the
Closing Escrow Agent shall distribute from the Title Cloud Properties Escrow
Account (A) the amount of such agreed upon reduction to Buyer, and (B) the
Allocated Purchase Price (as so reduced) to Seller, and/or (iv) the Closing
Escrow Agent shall pay to the Title Company from the Title Cloud Properties
Escrow Account, the amount of the premium for any Title Policy issued to
(A) Buyer in respect of any Title Cloud Property for which all Objectionable
Title Matters have been cured prior to the end of the Title Clean-Up Period, or
(B) Seller (or its designee) for any Title Cloud Property transferred to Seller
(or its designee) pursuant to Section 3.4(b).

 

-17-



--------------------------------------------------------------------------------

(d)    In the event that any Title Cloud Property is transferred to Seller (or
its designee) pursuant to this Section 3.4, then Buyer shall, if requested by
Seller, cause Manager to provide the property management and other services
provided to such Title Cloud Property by Manager as of the date hereof, for a
period of not less than three (3) months following the transfer of such Title
Cloud Property to Seller (or its designee) on commercially reasonable terms to
be mutually agreed upon by Buyer and Seller prior to such transfer.

(e)    The provisions of this Section 3.4 shall survive any termination of this
Agreement.                

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Seller Disclosure Schedules, Seller hereby represents
and warrants to Buyer as follows:

4.1    Existence and Power.

(a)    Seller is a Delaware limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Delaware.

(b)    Each Acquired Company is a limited liability company duly formed, validly
existing and in good standing under the Laws of Nevada, has all limited
liability company power and authority required to own and lease its property and
to carry on its business as presently conducted, and is duly qualified to
transact business as a foreign limited liability company and is in good standing
as a foreign limited liability company authorized to transact business in each
jurisdiction in which the nature of the business conducted by it requires such
qualification, except where the failure to be so qualified or in good standing
would not reasonably be expected to have a Material Adverse Effect.

4.2    Authorization. The execution, delivery, and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby (a) are
within Seller’s limited liability company powers and (b) have been duly
authorized by all necessary limited liability company action on the part of
Seller.

4.3    Enforceability. This Agreement has been duly executed and delivered by
Seller and constitutes, and the Ancillary Documents executed and delivered by
Seller when executed and delivered will each constitute, a valid and legally
binding obligation of Seller, enforceable against Seller in accordance with
their respective terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other Laws affecting
creditors’ rights generally and except insofar as the availability of equitable
remedies may be limited by applicable Law.

4.4    Governmental Authorizations. Except as set forth on Schedule 4.4, and
except for applicable requirements under federal and state securities or “blue
sky” Laws, no consent, approval or authorization of, declaration to or filing or
registration with, any Governmental Entity is required to be made or obtained in
connection with the execution, delivery and performance by Seller of this
Agreement or the consummation by Seller of the transactions

 

-18-



--------------------------------------------------------------------------------

contemplated hereby, except for such consents, approvals, authorizations,
declarations, filings or registrations that would arise as a result of the
business or activities in which Buyer is or proposes to be engaged or as a
result of any acts or omissions by, or the status of any facts pertaining to,
Buyer.

4.5    Noncontravention. Except as set forth on Schedule 4.5 and except for
applicable requirements under federal and state securities or “blue sky” Laws,
the execution, delivery and performance by Seller of this Agreement and the
consummation of the transactions contemplated hereby, will not (a) violate the
Organizational Documents of Seller or any Acquired Company, or (b) violate any
Law applicable to Seller or any Acquired Company, except in each case for such
violations that would arise as a result of the business or activities in which
Buyer is or proposes to be engaged or as a result of any acts or omissions by,
or the status of any facts pertaining to, Buyer.

4.6    Title to Securities; Capitalization; Subsidiaries.

(a)    The Securities in the aggregate constitute 100% of the Equity Securities
in each of the Acquired Companies. Except as set forth on Schedule 4.6(a) and
except for Liens created under the Loan Documents, (i) Seller owns beneficially,
and as of immediately prior to the Closing will own of record, all of the
Securities, free and clear of all Liens, and (ii) Seller will have full right,
power and authority to transfer such Securities to Buyer at the Closing, free
and clear of any Liens.

(b)    Schedule 4.6(b) sets forth for each Acquired Company, (i) the number of
authorized membership interests, and (ii) the number of issued and outstanding
membership interests, the names of the holders of such membership interest, and
the percentage of membership interest held by each such holder. All of the
Securities have been validly issued, fully paid and are the only issued or
outstanding membership interests of the Acquired Companies. Except for the
Organizational Documents of Seller and each Acquired Company and except as set
forth in Schedule 4.6(b), there are no agreements restricting the transfer of,
or affecting the rights of any holder of, the Securities, there are no
pre-emptive rights on the part of any holder of any Equity Securities of any
Acquired Company and no outstanding options, warrants, rights, or other
agreements or commitments of any kind obligating any Acquired Company,
contingently or otherwise, to issue or sell either any Equity Securities of any
Acquired Company or any securities or obligations convertible into, or
exchangeable for, any Equity Securities of any Acquired Company.

(c)    Seller has delivered (or otherwise made available) to Buyer true and
complete copies of all of the Organizational Documents of each Acquired Company.
There are no other agreements, oral or written, relating to voting, consent or
other rights affecting the management or governance of any of the Acquired
Companies. No breach exists under any of the Organizational Documents of any of
the Acquired Companies.

(d)    None of the Acquired Companies owns any stock, membership interest,
partnership interest, joint venture interest or other equity interest in any
corporation, limited liability company, trust, partnership, joint venture or
other entity.

 

-19-



--------------------------------------------------------------------------------

4.7    Suits. Except as set forth on Schedule 4.7, to Seller’s Knowledge,
neither Seller nor any Acquired Company has received written notice of any Suit
either pending or threatened in writing other than eviction proceedings
(including any condemnation action or proceeding) against Seller or any Acquired
Company or any Property which would have a Material Adverse Effect.

4.8    Brokers. Except for Roofstock, Inc. and its wholly-owned subsidiaries
(collectively, “Roofstock”), no investment banker, broker, finder or other
intermediary has been retained by or is authorized to act on behalf of Seller or
any Acquired Company who is entitled to any fee or commission in connection with
the transactions contemplated by this Agreement. Seller is solely responsible
for the payment of any commission, finder’s fee or other sum payable to
Roofstock in connection with the transactions contemplated by this Agreement.

4.9    Bankruptcy. Neither Seller nor any Acquired Company has: (a) commenced a
voluntary case, or had entered against it a petition, for relief under the
federal bankruptcy code or any similar petition, order or decree under any
federal or state Law relative to bankruptcy, insolvency or other relief for
debtors; (b) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non-judicial proceedings, to hold,
administer and/or liquidate all or any of its property; (c) made an assignment
for the benefit of its creditors; or (d) received any written notice of any
attachment, execution proceeding, assignment for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceeding pending or threatened
against Seller or any Acquired Company.

4.10    OFAC. Neither Seller nor any Acquired Company is acting, directly or
indirectly for, or on behalf of, any person, group, entity or nation named by
any Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, group, entity, or nation pursuant to any Law that is enforced
or administered by the Office of Foreign Assets Control of the Department of
Treasury (“OFAC”), nor is Seller or any Acquired Company engaging in this
transaction, directly or indirectly, on behalf of, or instigating or
facilitating this transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation.

4.11    The Properties.

(a)    Compliance with Laws and Association Rules and Covenants. To Seller’s
Knowledge, neither Seller nor any Acquired Company has received written notice
that Seller, any Acquired Company or any Property is in (x) violation of (i) any
Laws, (ii) any rules imposed by any Association or (iii) any covenants,
conditions or restrictions recorded against any of the Properties, or
(y) default of any of the licenses, permits, consents, authorizations,
approvals, registrations and certificates issued by any Governmental Entity
which are held by Seller or any Acquired Company with respect to the ownership
or operation of any Property, in each case, which has not been cured and which
would have a Material Adverse Effect.

 

-20-



--------------------------------------------------------------------------------

(b)    Environmental Laws. To Seller’s Knowledge, neither Seller nor any
Acquired Company has received any written notice alleging or indicating that any
Property is or may be in violation of any Environmental Laws which remains
uncured and would have a Material Adverse Effect.

(c)    Activities of Acquired Companies; Contracts. No Acquired Company has
engaged in any activities other than (a) the business of acquiring,
refurbishing, owning, leasing, managing and disposing of single family
residences and activities associated therewith, and (b) activities relating to
maintaining its existence in good standing and complying with requirements under
applicable Laws (including maintaining company records and information, paying
Taxes and other organizational administrative expenses, preparing and filing Tax
Returns and other documents required by any applicable Law or Governmental
Entity). The Property Schedule is a true and accurate list of all of the real
properties owned by the Acquired Companies. Except for the contracts and
agreements set forth on Schedule 4.11(c) (each, a “Material Contract” and
collectively, the “Material Contracts”), no Acquired Company is a party to any
contract or agreement that will continue in effect after the Closing, other than
(i) the Leases, (ii) liens, encumbrances, easements, restrictions, covenants,
agreements and other matters of record, and (iii) contracts or agreements
involving obligations of any Acquired Company of less than Twenty-Five Thousand
Dollars ($25,000.00) in the aggregate. Neither Seller nor any Acquired Company
has received or delivered any written notice alleging of any material defaults
under any Material Contract by Seller, any Acquired Company or the counterparty
to any Material Contract that have not been cured and would have a Material
Adverse Effect.

(d)    Leases. Except as set forth on Schedule 4.11(d)(i) or to the extent
already in the possession or control of Buyer or Manager, as of the date hereof,
Seller has provided or made available to Buyer in the Data Room true and
complete copies of each Lease. Except as set forth on Schedule 4.11(d)(ii): (i)
each Lease is in full force and effect and has been duly executed by the parties
thereto; (ii) to Seller’s Knowledge, (A) neither Seller nor any Acquired Company
has within the period one (1) year prior to the Effective Date, received any
written notice asserting that any landlord is in material default of its
obligations under any Lease (other than any such notices also received by
Manager or any of its Representatives), and (B) no Tenant is in material default
of its obligations under any Lease nor has any condition or event occurred that
with notice or the passage of time or both will mature into a material default
by any Tenant thereunder; and (iii) any security deposits previously paid by any
Tenant under any Lease (except to extent properly applied by the applicable
Acquired Company pursuant to the terms of such Lease and applicable Law) are
held on behalf of such Tenant in accordance with the requirements of applicable
Law.

(e)    Except as set forth on Schedule 8.5(d), to Seller’s Knowledge, neither
Seller nor any of the Acquired Companies has received any written notice (other
than any such notices also received by Manager) from any Association or
Governmental Entity that any portion of the Properties currently violates any
building, fire or health code, statute, ordinance, rule or regulation applicable
to the Properties.

 

-21-



--------------------------------------------------------------------------------

4.12    Tax Related Matters.

(a)    Filing of Tax Returns. Each Acquired Company has duly and timely filed
with the appropriate taxing authorities all Tax Returns that it was required to
file, including in respect of the Properties. All such Tax Returns are complete
and accurate in all material respects.

(b)    Payment of Taxes. All Taxes of each Acquired Company that are due and
payable (whether or not shown on any Tax Return) including in respect of the
Properties, have been paid, other than Taxes being contested by appropriate
proceedings in good faith, which are disclosed on Schedule 4.12(b). All Taxes
that each of the Acquired Companies is required by Law to withhold or collect
for payment have been duly withheld and collected and have been paid to the
appropriate taxing authority.

(c)    Audits, Investigations, Disputes or Claims. There is no action, suit,
investigation, audit, dispute, claim or assessment concerning any Tax liability
of any Acquired Company claimed or raised by any taxing authority in writing.
None of the Acquired Companies has waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency, including, in each case, in respect of the Properties.

(d)    Asset Liens. There are no liens for Taxes (other than liens for Taxes
that (i) are not yet due and payable or (ii) are being contested by appropriate
proceedings in good faith, which are disclosed on Schedule 4.12(b)).

(e)    Entity Classification. Since their respective formation, the Acquired
Companies have been treated as disregarded entities of Seller for federal income
tax purposes.

4.13    Loan. Seller has provided or made available to Buyer in the Data Room
true and complete copies of each Loan Document (as such term is defined in the
Loan Agreement). Except for the Properties, no other real property serves as
collateral for the Loan. To Seller’s Knowledge, each Acquired Company and
Waypoint GI Trust are in compliance in all material respects with all of the
requirements of the Loan Documents, including, without limitation, the
Underwritten Operating Expense Requirements, Underwritten Gross Income and Cash
Flow and Underwritten Vacancy levels. To Seller’s Knowledge, no Cash Management
Trigger Conditions, as defined in the Loan Agreement, have occurred. To Seller’s
Knowledge, no Acquired Company is in default under the Loan Agreement and
neither Seller nor any Acquired Company has received written notice of any
breach or default under any of the Loan Documents which has not been cured, and
to Seller’s Knowledge, no Acquired Company is in breach or default of its
obligations or representations and warranties thereunder and there are no
unresolved disputes between any Acquired Company (or Affiliate of any Acquired
Company) and any lender under the Loan Agreement relating to the Loan or any
Property.

4.14    ERISA. No Acquired Company is a “benefit plan investor” as defined in
Section 3(42) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and none of the transactions contemplated by this Agreement are in
violation of any statutes applicable to any Acquired Company, that regulate
investments of, and fiduciary obligations with respect to the government plans
that are similar to the provisions of Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended.

 

-22-



--------------------------------------------------------------------------------

4.15    Employees and Benefit Plans. None of the Acquired Companies has any
employees. None of the Acquired Companies maintains contributes to, has any
obligation to contribute to, or has any liability, contingent or otherwise, to
any employee benefit plan within the meaning of Section 3(3) of ERISA nor to any
employee benefit arrangement which does not constitute an employee benefit plan
within the meaning of Section 3(3) of ERISA, except with respect amounts payable
by Manager and reimbursable by Acquired Company to the Manager pursuant to the
Management Agreement.

4.16    Insurance. Attached as Schedule 4.16 is a true and complete list of the
insurance policies maintained by the Acquired Companies or relating to the
Properties (other than renter’s policies of tenants and any policies maintained
by Manager) as of the Effective Date.

4.17    Financial Statements. Attached hereto as Exhibit E are the audited
consolidated balance sheet of Seller as of December 31, 2016, and the audited
consolidated statements of operations, members’ equity and cash flows of Seller
for the year then ended (collectively, the “Financial Statements”). To Seller’s
Knowledge, the Financial Statements fairly present in all material respects the
financial condition and results of operations of the Acquired Companies as of
their respective dates. To Seller’s Knowledge, except as reflected in the
Financial Statements attached hereto, the Acquired Companies do not have any
debts, liabilities or obligations of any nature (whether accrued, absolute,
contingent, direct, indirect, perfected, inchoate, unliquidated or otherwise),
except (a) to the extent reflected, accrued or reserved against in the Financial
Statements, (b) for which Buyer is entitled to a credit under some other
provision of this Agreement or which are otherwise subject to the proration and
adjustment as contemplated by Section 8.5 hereof, (c) for liabilities and
obligations which have arisen after the date of most recent Financial Statement
in the ordinary course of business consistent with past custom and practice, and
(d) liabilities or obligations relating to the Properties or the operation
thereof that are immaterial.

4.18    Books and Records. Except for the Books and Records in Buyer’s or
Manager’s possession or control, Seller has caused to be delivered or made
available to Buyer all Books and Records.

4.19    Third Party Rights. Except for any contract or agreement entered into by
Manager, no tenant, licensee, occupant or other person or entity has been
granted any option, right of first refusal or other similar agreement to
purchase any Property or any portion thereof or any interest therein.

Each of the representations and warranties of Seller contained herein is made as
of the Effective Date and as of the Closing Date, unless a representation and
warranty refers specifically to an earlier date, in which case such
representation and warranty is made only as of such earlier date. In addition
and solely for purposes of Section 11.5 below, (a) the representations and
warranties set forth in Sections 4.1, 4.4, 4.6(c), 4.6(d), 4.9. 4.11(c), 4.12,
4.13, 4.14, 4.15 4.16, 4.17, 4.18 and 4.19 (the “Entity-Level Representations”),
and the right to make a claim for indemnification of breaches of the
Entity-Level Representations pursuant to Section 11.5(a)(i), shall survive until
and shall expire at, 12:01 a.m. Eastern Time on the first anniversary of the
Closing Date, and (b) the representations and warranties set forth in Sections
4.2, 4.3, 4.6(a), and 4.6(b) (the “Equity Ownership Representations”), and the
right to make a

 

-23-



--------------------------------------------------------------------------------

claim for indemnification of breaches of the Equity Ownership Representations
pursuant to Section 11.5(a)(ii), shall survive until and shall expire at, 12:01
a.m. Eastern Time on the date which is eighteen (18) months following the
Closing Date (each period set forth in clause (a) and (b) of this paragraph, a
“Survival Period”); provided, however, that if a written claim for
indemnification is made pursuant to Section 11.5(a)(i) or Section 11.5(a)(ii),
as applicable, prior to the expiration of the applicable Survival Period, the
applicable Entity-Level Representation(s) or Equity Ownership Representation(s)
and right to indemnification pursuant to Section 11.5(a)(i) or Section
11.5(a)(ii), as applicable, shall survive with respect to such claim until such
claim is finally determined. All representations and warranties set forth in
this Article IV that are not Entity-Level Representations or Equity Ownership
Representations are sometimes referred to herein as “Property-Level
Representations” and the Property-Level Representations shall not survive, and
shall terminate at, the Closing. Notwithstanding the foregoing, if at any time
prior to the Closing, Manager has Knowledge of any fact, circumstance, event,
condition or omission forming the basis of any inaccuracy or breach of any
Entity-Level Representations or any Property-Level Representations made by
Seller in this Agreement, and Buyer nevertheless proceeds to Closing, such
representation or warranty by Seller shall be deemed to be qualified by
Manager’s Knowledge of such fact, circumstance, event, condition and/or omission
and such representation or warranty shall not be deemed to have been breached
(or made untrue) by reason of such fact, circumstance, event, condition and/or
omission to the extent Manager had Knowledge thereof at any time prior to the
Closing. For purposes of this Article IV, Seller shall be entitled to rely,
without independent verification, on any financial statement, report,
certificate or other document, data or information prepared or provided by or on
behalf of Manager, and Seller shall have no liability under this Agreement for
any inaccuracy or breach of any representation or warranty of Seller under this
Agreement arising out of or resulting from any inaccuracy or error in any such
financial statement, report, certificate or other document, data or information
or any act or omission by or on behalf of Manager, in its capacity as such.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

5.1    Existence and Power. Buyer is a limited liability company duly formed,
validly existing, and in good standing under the Laws of the State of Delaware.

5.2    Authorization. The execution, delivery, and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby (a) are
within Buyer’s limited liability company powers and (b) have been duly
authorized by all necessary limited liability company action on the part of
Buyer.

5.3    Enforceability. This Agreement has been duly executed and delivered by
Buyer and constitutes a valid and legally binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other Laws affecting creditors’ rights generally and except insofar as the
availability of equitable remedies may be limited by applicable Law.

 

-24-



--------------------------------------------------------------------------------

5.4    Governmental Authorizations. Except as set forth on Schedule 5.4, and
except for (a) applicable requirements under federal and state securities or
“blue sky” Laws, no material consent, approval or authorization of, declaration
to or filing or registration with, any Governmental Entity is required to be
made or obtained in connection with the execution, delivery and performance by
Buyer of this Agreement or the consummation by Buyer of the transactions
contemplated hereby, except for such consents, approvals authorizations,
declarations, filings or registrations the failure of which to obtain would not
materially adversely affect the ability of Buyer to consummate the transactions
contemplated by this Agreement.

5.5    Noncontravention. Except as set forth on Schedule 5.5 and except for
applicable requirements under securities or “blue sky” Laws of various states,
the execution, delivery and performance by Buyer of this Agreement, and the
consummation of the transactions contemplated hereby, will not (i) violate the
Organizational Documents of Buyer, (ii) violate any Law applicable to Buyer,
except for such violations that would not materially adversely affect the
ability of Buyer to consummate the transactions contemplated by this Agreement.

5.6    Brokers. No investment banker, broker, finder or other intermediary has
been retained by or is authorized to act on behalf of Buyer who is entitled to
any fee or commission from Buyer in connection with the transactions
contemplated by this Agreement.

5.7    Investment Representations. Buyer is acquiring the Securities for its own
account and not with a view to distribution within the meaning of Section
2(a)(11) of the Securities Act of 1933, as amended. Buyer acknowledges that it
is relying on its own investigation and analysis in entering into the
transactions contemplated hereby. Buyer is knowledgeable about the industries in
which the Acquired Companies operate and is capable of evaluating the merits and
risks of the transactions contemplated by this Agreement and is able to bear the
substantial economic risk of such investment for an indefinite period of time.
Buyer is an “accredited investor” (as such term is defined in Rule 501 of
Regulation D under the Securities Act of 1933, as amended).

5.8    Sufficiency of Funds. Buyer has, and on the Closing Date will have,
sufficient cash on hand or other sources of immediately available funds to
enable it to make payment of the Purchase Price and consummate the transactions
contemplated by this Agreement. Buyer has not undertaken any action or omitted
to take any action of any kind, and is not contemplating or aware of any act or
omission of any kind, or aware of any circumstance, in any case that would
impair or delay the ability of Buyer to consummate the transactions contemplated
by, or perform its obligations under, this Agreement or any Ancillary Document.
Without limiting the generality of the foregoing, the ability of Buyer to
consummate the transactions contemplated hereby is not contingent on Buyer’s
ability to complete any public offering or private placement of debt or equity
securities or to obtain any other type of financing prior to the Closing Date,
other than the assumption of the Loan as set forth herein.

5.9    Solvency. Assuming the conditions set forth in Sections 9.1(a) and 9.1(b)
are satisfied, then immediately after giving effect to the transactions
contemplated hereby, (i) Buyer and each of the Acquired Companies will not be
insolvent as defined in Section 101 of Title 11 of the United States Code,
(ii) Buyer and each of the Acquired Companies will not be left with insufficient
capital, (iii) Buyer and each of the Acquired Companies will not have incurred
debts

 

-25-



--------------------------------------------------------------------------------

beyond its ability to pay such debts as they mature and (iv) the capital of
Buyer and each of the Acquired Companies will not be impaired. No transfer of
property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of Buyer or its subsidiaries
(including each Acquired Company).

5.10    OFAC. The sources of funds for payment by Buyer of the Purchase Price
are not sources of funds which would be subject to 18 U.S.C. §§ 1956-1957
(Laundering of Money Instruments), 18 U.S.C. §§ 981-986 (Federal Asset
Forfeiture) or 21 U.S.C. § 881 (Drug Property Seizure), Executive Order 13224,
or the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56
(USA Patriot Act). Neither Buyer nor to Buyer’s knowledge any person or entity
owning an interest in Buyer is a person or entity with whom United States
persons are restricted from doing business under regulation of OFAC, including
those named on OFAC’s Specially Designated and Blocked Persons list, or under
any statute, regulation or executive order (including Executive Order 13224), or
by other governmental action. Buyer is not acting, directly or indirectly for,
or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
group, entity, or nation pursuant to any law that is enforced or administered by
OFAC, and is not engaging in this transaction, directly or indirectly, on behalf
of, or instigating or facilitating this transaction, directly or indirectly, on
behalf of, any such person, group, entity or nation.

ARTICLE VI

COVENANTS OF SELLER

6.1    Conduct of Business. Except as set forth on Schedule 6.1, as contemplated
by this Agreement or as Buyer may otherwise consent to in writing (which consent
shall not be unreasonably withheld, conditioned or delayed), from the date
hereof through the Closing, Seller shall cause each Acquired Company to
(provided that, notwithstanding anything to the contrary herein, no action or
omission by or on behalf of Manager, in its capacity as such, shall constitute a
breach of this Section 6.1):

(a)    conduct their business only in the ordinary course, including, without
limitation, continue collection of current and past due rent, eviction
proceedings, repair and maintenance (including capital expenditures), leasing of
vacant homes to qualified residents and provision of general customer service,
in each case, in a manner consistent with past practices;

(b)    except for new Leases entered into in the ordinary course consistent with
past practices not sell, lease, transfer, or assign any of the Properties;

(c)    not cancel, compromise, waive, or release any material right or claim,
other than in the ordinary course of business consistent with past practice;

 

-26-



--------------------------------------------------------------------------------

(d)    not incur any material Acquired Company Indebtedness (other than draws
under a revolving line of credit in the ordinary course consistent with past
practice);

(e)    not make or authorize any material change in any Organizational Document
of any Acquired Company;

(f)    not issue, sell, or otherwise dispose of any of its Equity Securities, or
grant any options, warrants, or other rights to purchase or obtain (including
upon conversion, exchange, or exercise) any of its Equity Securities;

(g)    not make any material Tax election if the effect of such election would
be to increase the Tax liability of any of the Acquired Companies in taxable
periods beginning after the Closing Date;

(h)    comply with all of the terms and conditions of the Loan Documents (as
defined in the Loan Agreement);

(i)    maintain, or, if required, renew or replace with comparable coverage, the
insurance coverage in effect for the Properties as of the Effective Date; and

(j)    not agree, whether in writing or otherwise, to do any of the foregoing.

6.2    Confidentiality. Seller recognizes and acknowledges that it has knowledge
of confidential and proprietary information concerning the Acquired Companies
and their business as of the Closing Date, including information relating to
trade secrets, strategies, prospects or other proprietary information
(“Confidential Information”). Notwithstanding the foregoing, Confidential
Information shall not include information which is or becomes generally
available to the public other than as a result of a breach of this Section 6.2
by Seller. For the three (3) year period immediately following the Closing,
except as required by applicable Law or in connection with any legal, regulatory
or governmental proceeding, Seller will refrain from disclosing any of the
Confidential Information except in connection with enforcing its rights under
this Agreement. Notwithstanding the foregoing restrictions under this
Section 6.2, in the event that, during such period, Seller is requested or
required by any Governmental Entity or by interrogatory, subpoena, civil
investigative demand, or similar process to disclose any Confidential
Information, Seller may disclose the Confidential Information so requested or
required, provided that, to the extent permitted by applicable Law, Seller will
notify Buyer promptly of the request or requirement so that Buyer (at its sole
cost) may seek an appropriate protective order or waive compliance with the
provisions of this Section 6.2.

6.3    Exclusivity. Seller shall not, and shall not permit any of its
Affiliates, or any of its or their respective Representatives to, directly or
indirectly, (i) discuss, encourage, negotiate, undertake, initiate, authorize,
recommend, propose or enter into, whether as the proposed surviving, merged,
acquiring or acquired company or otherwise, any transaction involving a purchase
or disposition of any material amount of the assets of any Acquired Company or
any merger, consolidation or business combination involving, or purchase or
disposition of the Securities or other equity interests of, any Acquired Company
(any such transaction, an “Acquisition Transaction”), other than the
transactions contemplated by this Agreement or otherwise with Buyer or any of
its Affiliates or Representatives, (ii) facilitate, encourage, solicit

 

-27-



--------------------------------------------------------------------------------

or initiate discussions, negotiations or submissions of proposals or offers in
respect of an Acquisition Transaction, or (iii) furnish or cause to be
furnished, to any Person, any Confidential Information concerning the business,
operations, properties or assets of the Acquired Companies in connection with an
Acquisition Transaction. Seller shall and shall cause its Affiliates and its and
their respective Representatives to, immediately cease and cause to be
terminated any existing discussions or negotiations with any Persons (other than
Buyer or any of its Affiliates or Representatives) conducted heretofore with
respect to any Acquisition Transaction.

6.4    Other. Without limiting the foregoing, prior to the Closing Date (or the
earlier termination of this Agreement in accordance with Section 10.1), Seller
shall use its commercially reasonable efforts to provide such reasonable support
and cooperation as Buyer may reasonably request in order for Buyer to assume the
Loan, or to comply with Buyer’s regulatory and reporting obligations; provided,
however, that for the avoidance of doubt, in no event shall such efforts require
Seller to incur any fees, costs, expenses, liabilities or obligations (other
than fees, costs and expenses that Buyer is required to promptly reimburse
pursuant to the last sentence of this Section 6.4). Without limiting the
foregoing, prior to the Closing Date (or the earlier termination of this
Agreement in accordance with Section 10.1), Seller shall use its commercially
reasonable efforts to (a) cause (i) the Manager to prepare and deliver to Buyer
the consolidated balance sheets and consolidated statements of operations,
members’ equity and cash flows of Seller for the three-month periods ended
March 31, 2016 and 2017, and (ii) such statements to be reviewed by the Auditor,
(b) upon Buyer’s request, cause the Auditor to (i) consent to the inclusion of
its opinion regarding the Financial Statements in any registration statement or
other report to be filed by Buyer or its Affiliates with the Securities and
Exchange Commission under the Securities Act or the Exchange Act for so long as
such a consent may be required under the rules and regulations of the Securities
and Exchange Commission, and (ii) provide a customary comfort letter to the
underwriters in any registered public offering undertaken by Buyer or any of its
Affiliates for so long as the Financial Statements and the quarterly financial
statements referred to in Section 6.4(a)(i) above may be required to be included
in any registration statement or other report to be filed by Buyer or its
Affiliates with the Securities and Exchange Commission under the Securities Act
or the Exchange Act, and (c) to the extent not held in the name of the Acquired
Companies, use commercially reasonable efforts to cause the assignment to the
Acquired Companies of the benefit of applicable insurance policies related to
the Properties or the Acquired Companies. Any costs, fees and expenses of the
Auditor incurred by Seller in connection with the matters described in clause
(b) of the foregoing sentence shall be promptly reimbursed by Buyer upon receipt
of a written invoice therefor. In addition, prior to the Closing, Seller will
use its commercially reasonable efforts to assign all bank accounts related to
the operations of the Properties and the Loan Agreement to the Acquired
Companies, to the extent not already in the name of one or more of the Acquired
Companies; provided, that, notwithstanding anything to the contrary in this
Agreement, any cash or cash equivalents in such accounts as of 11:59 p.m.
Pacific Time on the day immediately prior to the Closing Date shall be included
in Closing Cash. Seller shall not distribute any Closing Cash on the Closing
Date.

ARTICLE VII

COVENANTS OF BUYER

7.1    Access to Books and Records. Buyer shall maintain until the seventh (7th)
anniversary of the Closing Date all books and records relating to any Acquired
Company or any

 

-28-



--------------------------------------------------------------------------------

of their assets, liabilities or business prior to the Closing in the manner such
books and records are maintained immediately prior to the Closing Date. After
the Closing, Buyer shall provide Seller and its Representatives with access,
upon prior reasonable written request, during regular business hours, to (i) the
officers and employees of the Acquired Companies and (ii) the books and records,
but, in each case, only to the extent relating to the assets, liabilities or
business of any Acquired Company prior to the Closing, and Seller and its
Representatives shall have the right to make copies of such books and records at
its sole cost.

7.2    Indemnification of Current and Former Directors, Managers and Officers.

(a)    For a period of not less than six years from and after the Closing Date,
the Organizational Documents of each Acquired Company shall contain provisions
no less favorable with respect to indemnification, advancement of expenses and
exculpation of current or former directors, managers and officers of any
Acquired Company (each, a “Covered Party”) than are currently set forth in their
respective Organizational Documents. Any indemnification agreements with Covered
Parties in existence on the date of this Agreement shall remain effective,
without any further action, and shall survive the Closing and continue in full
force and effect in accordance with their terms.

(b)    In the event Buyer or any Acquired Company (i) consolidates with or
merges into any other Person and shall not be the continuing entity after such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in each such case, proper
provision shall be made so that such continuing entity or transferee of such
assets, as the case may be, shall assume the obligations set forth in this
Section 7.2.

7.3    No Additional Representations; Non-Reliance. In connection with its
decision to enter into this Agreement and the transactions contemplated hereby,
Buyer and/or its Representatives have inspected and conducted, or will inspect
and conduct prior to the Closing Date, such reasonable independent review,
investigation and analysis (financial and otherwise) of the Acquired Companies
and the Properties as desired by Buyer. The purchase of the Securities by Buyer
and the consummation of the transactions contemplated hereby by Buyer are not
done in reliance upon any representation or warranty by, or information from,
Seller, any Acquired Company or any of their respective Affiliates, owners,
managers, employees or Representatives, whether oral or written, express or
implied, including any implied warranty of merchantability or of fitness for a
particular purpose, except for the representations and warranties specifically
and expressly set forth in Article IV and qualified by the Seller Disclosure
Schedules, and Buyer acknowledges that Seller expressly disclaims any other
representations and warranties. Such purchase and consummation are instead done
entirely on the basis of, and Buyer will rely solely upon, Buyer’s own
investigation, analysis, valuations, projections, diligence, judgment and
assessment of the Acquired Companies, the Properties and the present and
potential value and earning power of the Acquired Companies, as well as those
representations and warranties by Seller specifically and expressly set forth in
Article IV and qualified by the Seller Disclosure Schedules. Buyer acknowledges
that Seller has not made any representations or warranties regarding the
probable success or profitability of any Acquired Company or its business and
that Buyer is not relying on any representations or warranties of Seller,
including those set forth in Article IV, with respect to the post-Closing
operation of any Acquired Company or its business or properties. Buyer further
acknowledges and agrees that

 

-29-



--------------------------------------------------------------------------------

none of Seller, the Acquired Companies, any of their respective Affiliates or
any owners, managers, employees or Representatives of any of the foregoing
(a) has been authorized to make, has made or will be deemed to have made (and
Buyer and its Affiliates have not relied on) any representation or warranty,
express or implied, as to the accuracy or completeness of any information
regarding the Acquired Companies or their businesses, properties or assets, or
the transactions contemplated hereby except as specifically and expressly set
forth in Article IV and qualified by the Seller Disclosure Schedules or (b) will
have or be subject to any liability or obligation to Buyer or any other Person
resulting from the distribution to Buyer or any of its Affiliates or any of
their respective Representatives, or Buyer’s or any of its Affiliates’ or any of
their respective Representatives’ use of, any such information, including the
information, documents and/or materials provided by Roofstock and any other
information, document or material made available to Buyer or its Affiliates or
any of their respective Representatives in certain “data rooms” and online “data
sites,” management presentations or any other form in connection with the
transactions contemplated by this Agreement, any due diligence report,
appraisals, valuations or estimates by any third party with respect to the
Acquired Companies or the Properties, or any other document or information in
any form provided or made available to Buyer or its Affiliates or any of their
respective Representatives, including management presentations, in connection
with the purchase and sale of the Securities and the transactions contemplated
hereby or otherwise. In connection with Buyer’s and its Affiliates’
investigation of the Acquired Companies, Buyer and its Affiliates have received
from or on behalf of the Acquired Companies certain projections, including
projected statements of operating revenues and income from operations of the
Acquired Companies and certain business plan information of the Acquired
Companies. Buyer acknowledges that (a) there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans,
(b) the accuracy and correctness of such projections and forecasts may be
affected by information which may become available through discovery or
otherwise after the date of such projection and forecasts, (c) Buyer and its
Affiliates are familiar with such uncertainties, (d) Buyer and its Affiliates
are taking full responsibility for making their own evaluation of the adequacy
and accuracy of all estimates, projections and other forecasts and plans so
furnished to it (including the reasonableness of the assumptions underlying such
estimates, projections and forecasts), (e) none of Seller, the Acquired
Companies or any of their respective Affiliates or any Representatives of any of
the foregoing, are making any representations or warranties with respect to such
projections or forecasts, and (f) Buyer and its Affiliates shall have no claim
against Seller, the Acquired Companies, any of their respective Affiliates or
any Representatives of any of the foregoing or any other Person with respect
thereto.

7.4    Release of Seller and Certain Other Parties.

(a)    Effective upon the Closing, Buyer, on its own behalf and on behalf of
Guarantor and Manager, and on behalf of its and their respective Affiliates
(including the Manager), predecessors, successors, assigns, and other Persons
that have or could potentially derive rights through them (the “Releasing
Parties”) hereby irrevocably waive, release and discharge Seller, GI Waypoint
Investco, LLC, WREG, Waypoint Real Estate Group Holdco, LLC, each Existing
Sponsor Party and each officer, director, employee, partner, member, manager,
owner, agent, representative, heir, beneficiary, executor, trustee,
administrator, successor and assign of any of the foregoing entities (the
“Released Persons”) from any and all claims, liabilities, debts or obligations
to the Releasing Parties of any kind or nature whatsoever,

 

-30-



--------------------------------------------------------------------------------

in each case whether absolute or contingent, liquidated or unliquidated, known
or unknown, which such Releasing Parties, or any of them, had, has or may have
had at any time in the past until and including the Closing Date, against the
Released Persons, or any of them, in any way relating to, arising out of or
resulting from the Management Agreement, the Acquired Companies, the Properties
and/or any Released Person’s direct or indirect ownership of the Acquired
Companies (other than the obligations and liabilities of (i) Seller under this
Agreement (including Section 8.5 below) and any Ancillary Documents (including
the Termination Agreement) to which Seller is a party, and (ii) the Indemnitors
under the Indemnity Agreement). Effective upon the Closing, each of the
Releasing Parties hereby expressly waives and releases any rights and benefits
which any of the Releasing Parties has or may have under any Law of any
jurisdiction pertaining to the matters released herein and expressly waives and
releases any and all rights and benefits conferred upon the Releasing Parties by
the provisions of Section 1542 of the California Civil Code (or any similar
Laws), which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(b)    The Releasing Parties hereby irrevocably covenant to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
distributing or causing to be commenced, any action or proceeding of any kind
against any Released Person, based on any matter purported to be released
hereby.

7.5    Release of Buyer, the Acquired Companies and Certain Other Parties.

(a)    Effective upon the Closing, Seller, on its own behalf and on behalf of GI
Waypoint Investco, LLC, WREG, Waypoint Real Estate Group Holdco, LLC, and each
Existing Sponsor Party, and on behalf of its and their respective Affiliates,
predecessors, successors, assigns, and other Persons that have or could
potentially derive rights through them (the “Seller Releasing Parties”) hereby
irrevocably waive, release and discharge Buyer, Guarantor, Manager, each
Acquired Company and each officer, director, employee, partner, member, manager,
owner, agent, representative, heir, beneficiary, executor, trustee,
administrator, successor and assign of any of the foregoing entities (the “Buyer
Parties”) from any and all claims, liabilities, debts or obligations to the
Seller Releasing Parties of any kind or nature whatsoever, in each case whether
absolute or contingent, liquidated or unliquidated, known or unknown, which such
Seller Releasing Parties, or any of them, had, has or may have had at any time
in the past until and including the Closing Date, against the Buyer Parties, or
any of them, in any way relating to, arising out of or resulting from the
Management Agreement, the Acquired Companies, the Properties and/or any Seller
Releasing Party’s direct or indirect ownership of the Acquired Companies (other
than the obligations and liabilities of Buyer under this Agreement (including
Section 8.4 and Section 8.5 below) and any Ancillary Documents (including the
Termination Agreement) to which Buyer is a party). Effective upon the Closing,
each of the Seller Releasing Parties hereby expressly waives and releases any
rights and benefits which any of the Seller Releasing Parties has or may have
under any Law of any jurisdiction pertaining to the matters released herein and
expressly waives and releases any and all rights and benefits

 

-31-



--------------------------------------------------------------------------------

conferred upon the Seller Releasing Parties by the provisions of Section 1542 of
the California Civil Code (or any similar Laws), which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(b)    The Seller Releasing Parties hereby irrevocably covenant to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
distributing or causing to be commenced, any action or proceeding of any kind
against any Buyer Party, based on any matter purported to be released hereby.

7.6    Assignment and Assumption of Loan. Buyer shall use its commercially
reasonable efforts to take, or cause to be taken, all actions and do, or cause
to be done, all things necessary or desirable to (a) obtain the approval of the
Administrative Agent (as defined in the Loan Agreement) and the Majority Lenders
(as defined in the Loan Agreement) to (i) the assignment of the rights and
obligations of the Loan Parties (as defined in the Loan Agreement) under the
Loan Agreement (on the Loan Agreement’s existing terms (including, without
limitation, covenants, advance rate, paydown mechanism, pricing and reserves)
with only such minor non-substantive modifications as may be necessary to
accommodate Buyer’s organizational structure) to Buyer as promptly as
practicable after the Effective Date, or (ii) a Change of Control (as defined in
the Loan Agreement) permitting Buyer to become the owner of the Acquired
Companies, and (b) if the approval in the foregoing clause (a)(i) is obtained,
assume the rights and obligations of the Loan Parties under the Loan Agreement
(on the Loan Agreement’s existing terms (including, without limitation,
covenants, advance rate, paydown mechanism, pricing and reserves) with only such
minor non-substantive modifications as may be necessary to accommodate Buyer’s
organizational structure) at the Closing. Without limiting the generality of the
foregoing, Buyer agrees that such commercially reasonable efforts include:
(a) paying any required Assignment Fee, and (b) causing Guarantor to provide
replacement guarantees for the Existing Guarantees and such other guarantees as
may be required by the Administrative Agent or the Majority Lenders in
connection with such assignment or Change of Control. Buyer shall keep Seller
reasonably informed on a current basis of the status of Buyer’s efforts to
obtain the approvals described in clause (a) of the first sentence of this
Section 7.6.

7.7    Conduct of Business by Manager. From the date hereof through the Closing,
and except as otherwise required by or contemplated by this Agreement for the
purpose of calculating the Estimated Closing Proration Amount under Section
2.4(c) or the Final Closing Proration Amount under Section 8.5, Buyer shall
cause Manager to manage the businesses and operations of the Acquired Companies
and the Properties only in the ordinary course in a manner consistent with past
practices, including, without limitation, with respect to the collection of
current and past due rent, eviction proceedings, repair and maintenance
(including, without limitation, capital expenditures), leasing of vacant homes
to qualified residents and provision of general customer service.

 

-32-



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS OF BUYER AND SELLER

8.1    Public Announcements. Neither Buyer nor Seller shall, nor shall any of
their respective Affiliates, without the approval of the other party hereto,
issue any press release or otherwise make any public statement with respect to
this Agreement or the transactions contemplated by this Agreement, except as may
be required by applicable Law or by obligations pursuant to any listing
agreement with any national securities exchange or stock market, in which case
the party hereto required to make the release or announcement shall, to the
extent permitted by applicable Law, allow the other party hereto reasonable time
to comment on such release or announcement in advance of such issuance;
provided, however, that (i) each of the parties hereto may make internal
announcements to their respective employees regarding the transactions
contemplated by this Agreement, and (ii) each of the Existing Sponsor Parties
and their respective Affiliates may disclose and provide information about this
Agreement and the subject matter of this Agreement and the transactions
contemplated hereby to their respective actual and prospective limited partners
and investors in connection with their fundraising and/or reporting activities.

8.2    Supplemental Disclosure. From time to time prior to the Closing, Seller
shall have the right (but not the obligation) to supplement or amend the Seller
Disclosure Schedules hereto with respect to any matter arising after the date
hereof or, with respect to representations and warranties qualified by Seller’s
Knowledge, of which Seller becomes aware after the date hereof (each a “Schedule
Supplement”), and each such Schedule Supplement shall automatically be deemed to
be incorporated into and to supplement and amend the Seller Disclosure Schedules
for all purposes hereunder, including Sections 9.1 and 10.1, and Buyer shall be
deemed to have waived all conditions to its obligations hereunder or rights to
terminate this Agreement with respect to the matters disclosed therein under
Sections 9.1 or 10.1 or otherwise; provided, however, that in the event that any
such matter disclosed in a Schedule Supplement has had a Material Adverse
Effect, then Buyer shall have the right to terminate this Agreement in
accordance with Section 10.1(g) within five days after its receipt of such
Schedule Supplement. If Buyer does not elect to terminate this Agreement within
five (5) days of its receipt of a Schedule Supplement which discloses any matter
that has had a Material Adverse Effect, then such Schedule Supplement shall
automatically be deemed to be incorporated into and to supplement and amend the
Seller Disclosure Schedules for all purposes hereunder, including Sections 9.1
and 10.1, and Buyer shall be deemed to have waived all conditions to its
obligations hereunder or rights to terminate this Agreement with respect to the
matters disclosed therein under Sections 9.1 or 10.1 or otherwise.

8.3    Efforts to Close. Subject to the terms of this Agreement, each of Buyer
and Seller shall use their respective commercially reasonable efforts to cause
the conditions to Closing to be satisfied and for the Closing to occur.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require Seller to provide financing to Buyer for the
consummation of the transactions contemplated hereby.

8.4    Transfer Taxes. Buyer shall be responsible for the payment of all
Transfer Taxes arising out of or in connection with the transactions
contemplated by this Agreement (irrespective of who such Transfer Taxes would be
assessed against or payable by under

 

-33-



--------------------------------------------------------------------------------

applicable Law).    Buyer shall cause to be filed all necessary documentation
and Tax Returns required by Law with respect to such Transfer Taxes (including
the transfer of the Acquired Companies to Buyer hereunder). Notwithstanding
anything to the contrary in this Agreement, the obligations of Buyer set forth
in this Section 8.4 shall survive the Closing.

8.5    Prorations. Seller and Buyer hereby agree to the following prorations and
adjustments as of the Closing. The provisions of this Section 8.5 shall survive
the Closing.

(a)    Rent. Except for Delinquent Rents (as defined below), all rents payable
under the Leases and any other revenues derived from the operation of the
Properties (excluding all administrative and tenant application fees which are a
deferment of Seller expenses, which shall be retained by Seller), including,
without limitation, revenues derived from miscellaneous income and collected by
Seller (collectively, “Rents”) shall be prorated between Seller and Buyer as of
12:01 a.m. on the Closing Date. Seller shall be entitled to such Rents
attributable to any period up to but not including the Closing Date. Buyer shall
be entitled to such Rents attributable to any period on and after the Closing
Date. Any Rents attributable to the period prior to the month in which the
Closing occurs that have not been collected as of the Closing (“Delinquent
Rents”) shall not be prorated at the time of Closing. Promptly following each of
the first three (3) full calendar months after the Closing, Buyer shall provide
Seller with an accounting of Rents then collected from tenants with outstanding
Delinquent Rents. Seller and Buyer agree that all Rents received by Buyer after
the Closing Date as provided above shall be applied first to actual
out-of-pocket costs of collection incurred by Buyer with respect to such tenant;
second, to Rents due from such tenant for the month in which such payment is
received; third, to Rents attributable to any period after the Closing which are
past due on the date of receipt, and; finally, to Delinquent Rents. Buyer shall
use commercially reasonable efforts after the Closing to collect all Rents in
the usual course of Buyer’s operation of the Properties, but Buyer will not be
obligated to institute any legal proceedings, including an action for unlawful
detainer, or other collection procedures to collect Delinquent Rents. Seller may
not attempt to collect any Delinquent Rents owed to Seller after the Closing,
including, but not limited to the institution of any Suit or collection
procedures therefor.

(b)    Security Deposits; Closing Cash. All unapplied security deposits actually
held by Seller or the Acquired Companies pursuant to the Leases as of the
Closing shall be held by the Acquired Companies as of the Closing. For purposes
of the prorations under this Section 8.5, all Closing Cash shall be allocated to
Seller and shall be included as an amount payable to Seller in the calculation
of both the Estimated Closing Proration Amount and the Final Closing Proration
Amount.

(c)    Real Estate Taxes. All ad valorem real estate and personal property taxes
and real property assessments with respect to each Property (“Real Estate
Taxes”) shall be paid and prorated (on an accrual basis) as follows:

(i)     To the extent not payable by Tenants directly to the applicable taxing
authority, Seller shall pay all invoices for Real Estate Taxes which are due and
payable and may become delinquent on or prior to the Closing Date and Buyer
shall pay all subsequent invoices for Real Estate Taxes.

 

-34-



--------------------------------------------------------------------------------

(ii)    Real Estate Taxes shall be prorated as of the Closing, and (A) Seller
shall pay or credit to Buyer all unpaid Real Estate Taxes attributable to the
period prior the Closing Date and (B) Buyer shall pay to Seller at the Closing
any Real Estate Taxes that have been paid by or on behalf of Seller or any
Acquired Company prior to the Closing for any period on or after the Closing
Date. Prorations shall be based upon actual days in the applicable tax period in
which the Closing occurs.

(d)    Association Assessments and Related Matters. All association assessments,
general or special, shall be prorated as of the Closing, with Seller being
responsible for any installments of assessments that are due and payable prior
to the Closing Date and Buyer being responsible for any installments of
assessments that are due and payable on or after the Closing Date. As promptly
as practicable following the Effective Date, Buyer, Manager or any of their
respective Affiliates or any Representatives of any of the foregoing shall make
written requests to each Association for statements of account, which requests
shall be substantially in the form of Exhibit F, and unpaid amounts included in
any statements of account received prior to Closing shall be reflected in the
Manager Proration Estimate and any such amounts included in any statements of
account received after Closing shall be reflected in the Final Closing Proration
Statement. Except as provided in the foregoing sentence, none of Buyer, Manager
or any of their respective Affiliates or any Representatives of any of the
foregoing shall (i) make any request or inquiry to any Association or
Governmental Entity outside of the ordinary course of business consistent with
past practice that will or could reasonably be expected to cause any such
parties to undertake reviews or inspections with respect to the Properties, or
(ii) undertake any actions that cause violations of applicable laws or governing
documents of any Association between the Effective Date and the Closing.
Additionally, and without duplication, an amount equal to the sum of (i) the
estimated costs reasonably required to correct a condition in violation of
applicable law or any governing document of an Association, which violation is
in existence as of the Closing and was made known to Manager in the ordinary
course of business consistent with past practice from an Association (including
pursuant to the written requests to each Association referred to above) or a
Governmental Entity prior to the Closing (collectively, “Compliance Correction
Costs”), plus (ii) the amount of any outstanding fines, penalties or other
similar costs imposed by an Association or Governmental Entity relating to any
condition in violation of applicable law or any governing document of an
Association, which violation is in existence as of the Closing and was made
known to Manager in the ordinary course of business consistent with past
practice from an Association (including pursuant to the written requests to each
Association referred to above) or a Governmental Entity prior to the Closing
(collectively, “Related Liabilities”) shall be funded into the Compliance
Correction/Related Liabilities Escrow Account in accordance with Section 2.6(e)
to be held and disbursed in accordance with the terms of the Post-Closing Escrow
Agreement. For the avoidance of doubt, Compliance Correction Costs and Related
Liabilities shall not include, and Seller shall not be allocated or have any
liability or obligation for, (1) any costs required to correct, or any fines or
penalties imposed by an Association or Governmental Entity relating to, a
condition in violation of applicable law or any governing document of an
Association not in existence as of the Closing or not made known to Manager in
the ordinary course of business consistent with past practice from an
Association or a Governmental Entity prior to the Closing or (2) ordinary course
maintenance items (e.g., trash or debris removal, lawn mowing, tree trimming,
etc.), and Buyer shall be allocated and fully responsible for all such costs.
Attached hereto as Schedule 8.5(d) is a schedule of the known Compliance
Correction Costs and Related Liabilities as of the Effective

 

-35-



--------------------------------------------------------------------------------

Date. At least five (5) Business Days prior to the anticipated Closing Date,
Buyer shall cause the Manager to prepare and deliver to Seller and Buyer for
review and approval an updated schedule, in the same form as Schedule 8.5(d),
setting forth all then known Compliance Correction Costs and Related
Liabilities, which schedule shall be further updated as of the day immediately
prior to the Closing Date. To the extent there are any Compliance Correction
Costs as of the Closing, Seller and Buyer shall attempt in good faith to agree
upon the amount of such Compliance Correction Costs, and if Buyer and Seller are
unable to agree on the amount of such Compliance Correction Costs, the allocated
amount shall be established by contractor’s or engineer’s estimate from one or
more mutually acceptable contractors or engineers. To the extent there are any
Related Liabilities as of the Closing, Buyer shall use its commercially
reasonable efforts after the Closing to negotiate a reduction in the amount due
to the applicable Association or Governmental Entity. Buyer shall fund all
Compliance Correction Costs and Related Liabilities from and after the Closing,
and will be entitled to use the funds in the Compliance Correction/Related
Liabilities Escrow Account to fund such costs in accordance with the terms and
conditions of the Post-Closing Escrow Agreement. If any funds remain in the
Compliance Correction/Related Liabilities Escrow Account on the date which is
one-hundred eighty (180) days after the Closing, the Post-Closing Escrow Agent
shall disburse fifty percent (50%) of such remaining funds to Seller and fifty
percent (50%) of such remaining funds to Buyer.

(e)    Property Operating Expenses. Operating expenses for the Properties,
including (i) insurance premiums for insurance policies with terms extending
beyond the Closing Date that are not required to be cancelled effective as of
the Closing in accordance with the last sentence of this Section 8.5(e), and
(ii) the fees, reimbursable expenses and other compensation and amounts properly
payable to Manager pursuant to the Management Agreement, shall be prorated as of
12:01 a.m. on the Closing Date; provided that Buyer shall assume and be fully
responsible for any disposition fees or termination fees payable to or claimed
by Manager in connection with the transactions contemplated by this Agreement.
Seller shall pay or cause the Acquired Companies to pay prior to the Closing all
utility charges and other operating expenses attributable to the Property as of
12:01 a.m. on the Closing Date (except for those utility charges and operating
expenses payable directly by Tenants in accordance with the Leases, which shall
not be prorated), and Buyer shall pay all utility charges and other operating
expenses attributable to the Property on or after such time and date. For those
utility charges reimbursable by Tenants in accordance with the Leases, which
reimbursements are paid by or on behalf of an Acquired Company and collected
from the Tenants, the parties hereto shall use the most recent tenant utility
reimbursement statements for the purpose of making Closing adjustments under
this Section 8.5(e). To the extent that the amount of actual consumption of any
utility services is not determined prior to the Closing, a proration shall be
made at the Closing based on the most recent available monthly billing
statement. Buyer shall pay to Seller at the Closing an amount equal to the
aggregate deposits, if any, which Seller or any Acquired Company has with any of
the utility or service companies servicing the Property. Notwithstanding
anything to the contrary in this Agreement, Buyer shall cause the property
insurance policies held by the Acquired Companies as of immediately prior to the
Closing to be cancelled effective upon the Closing and Buyer shall, and shall
cause the Acquired Companies to, (i) obtain the full amount of any available
refund(s) of premiums previously paid under such policies, and (ii) promptly pay
to Seller the full amount of any such refunds received by Buyer or the Acquired
Companies.

 

-36-



--------------------------------------------------------------------------------

(f)    Other Prorations. All other items customarily prorated in connection with
sales of rental housing properties in the county in which a Property is located
for which current monthly billing statements are not obtained as of the Closing,
and all other legitimate property operating costs incurred in the normal course
of managing the Properties prior to Closing for which detailed billing
information was not available as of the date of Closing, including, without
limitation, any amounts which are being held by any title company or other
escrow agent as of the Closing Date, shall be prorated in accordance with this
Section 8.5 and included in the Final Closing Proration Statement. All fees and
expenses incurred with respect to Monetary Liens in excess of the amount by
which the Purchase Price was reduced pursuant to Section 3.3 above with respect
to such Monetary Liens, shall be allocated to Seller. In the event that the fees
and expenses incurred with respect to any Monetary Liens are less than the
amount by which the Purchase Price was reduced pursuant to Section 3.3 above
with respect to such Monetary Liens, then the amount of such savings shall be
for the benefit of Seller. All amounts payable pursuant to claims and Suits
relating to the Properties filed prior to the Closing Date and not covered by
insurance (including the amount of any deductible payable under any insurance
policy providing coverage for such claim) shall, to the extent attributable to
the period prior to the Closing Date and not paid prior to the Closing Date, be
allocated to Seller; provided, however, that the amount allocated to Seller
pursuant to this sentence shall not exceed Five Hundred Thousand Dollars
($500,000.00) in the aggregate. All amounts payable pursuant to claims and Suits
relating to the Properties (whether attributable to periods prior to, on or
after the Closing Date and whether filed prior to, on or after the Closing Date)
shall, to the extent not expressly allocated to Seller pursuant to the preceding
sentence (including any such amounts not allocated to Seller due to the proviso
at the end of the preceding sentence), be allocated to Buyer.

(g)    Reimbursement for Turn Projects. Buyer acknowledges and agrees that
Manager (i) has been performing certain work to upgrade or otherwise ready the
Properties listed on Schedule 8.5(g) for occupancy by new tenants (the “Existing
Turn Projects”) all as more particularly set forth on Schedule 8.5(g) and
(ii) following the Effective Date and prior to the earlier of the Closing Date
or earlier termination of this Agreement, may commence work to upgrade or
otherwise ready certain additional Properties agreed to by Seller and Manager
for occupancy by new tenants (the “Future Turn Projects”). Manager shall proceed
with work on Existing Turn Projects and Future Turn Projects in the ordinary
course, consistent with historic practices, Seller shall pay all costs for the
Existing Turn Projects and Future Turn Projects that come due prior to the
Closing, and at the Closing, Buyer shall reimburse Seller for (i) all costs in
excess of Five Hundred Twenty-One Thousand Dollars ($521,000.00), in the
aggregate, paid or incurred by Seller on or after the Effective Date and prior
to the Closing in connection with Existing Turn Projects, and (ii) any and all
costs paid or incurred by Seller in connection with the Future Turn Projects
(collectively, the “Turn Project Reimbursement Amount”). From and after the
Closing, Buyer shall be solely responsible for paying or causing the Acquired
Companies to pay all amounts due to Manager with respect to the Existing Turn
Projects and Future Turn Projects which have not been paid to Manager prior to
the Closing. For the avoidance of doubt, the Turn Projects Reimbursement Amount
shall be an addition to the Purchase Price under Section 2.6(b)(i)(L) and shall
not be included in the Estimated Closing Proration Amount or the Final Closing
Proration Amount.

(h)    Aggregation and Netting of Prorations. By no earlier than the ninetieth
(90th) day following the Closing Date and no later than the one-hundred and
fifth (105th) day

 

-37-



--------------------------------------------------------------------------------

following the Closing Date, Buyer shall cause to be prepared and delivered to
Seller for review and approval a certificate attaching a statement (such
statement, the “Final Closing Proration Statement”) setting forth, by line item
and Property, a good faith calculation of (i) any amounts payable by Seller to
Buyer in respect of items subject to proration under this Section 8.5, (ii) any
amounts payable by Buyer to Seller in respect of items subject to proration
under Section 8.5, and (iii) the net amount payable by Seller or Buyer, as
applicable, to the other party after netting the amounts in (i) and (ii) against
one another and taking into account the Estimated Buyer Proration Adjustment
Amount or the Estimated Seller Proration Adjustment Amount, as applicable (such
net amount, the “Final Closing Proration Amount”). Seller shall provide any
objections to the Final Closing Proration Statement in writing to Buyer within
ten (10) Business Days after receipt of the Final Closing Proration Statement.
Buyer and Seller shall use their good faith efforts to promptly resolve any
disputed amounts in the Final Closing Proration Statement with respect to which
Seller has timely objected.

(i)    Payment of Final Closing Proration Amount.

(i)    If the Final Closing Proration Amount reflects an amount payable by
Seller to Buyer (a “Final Buyer Proration Adjustment Amount”), then, within
three (3) Business Days after the earlier of (A) Seller’s acceptance of the
Final Closing Proration Statement, or (B) the tenth (10th) Business Day after
delivery of the Final Closing Proration Statement if Seller has failed to object
to the Final Closing Proration Statement as provided in Section 8.5(h) above,
Seller and Buyer shall provide a joint written instruction to the Post-Closing
Escrow Agent to pay (A) to Buyer the Final Buyer Proration Adjustment Amount
(which amount shall first be paid from the Adjustment Escrow Account and, only
if the Final Buyer Proration Adjustment Amount exceeds the amount in the
Adjustment Escrow Account, then from the Indemnity Escrow Account), and (B) to
Seller the amount, if any, remaining in the Adjustment Escrow Account after the
payment described in the foregoing clause (A). For the avoidance of doubt, and
notwithstanding anything herein or in the Indemnity Agreement to the contrary,
neither Seller nor any Indemnitor shall have any liability or obligation with
respect to any Final Buyer Proration Adjustment Amount except and only to the
extent of amounts payable from the Adjustment Escrow Account and/or Indemnity
Escrow Account, which shall be the sole and exclusive sources of recovery for
any Final Buyer Proration Adjustment Amount. Any Final Buyer Proration
Adjustment Amount that is payable to Buyer pursuant to this Section 8.5(i)(i)
shall be paid by the Post-Closing Escrow Agent by wire transfer of immediately
available funds to an account designated in writing by Buyer. Any payment to
Seller from the Adjustment Escrow Account pursuant to this Section 8.5(i)(i)
shall be paid by the Post-Closing Escrow Agent by wire transfer of immediately
available funds to an account designated in writing by Seller.

(ii)    If the Final Closing Proration Amount reflects an amount payable by
Buyer to Seller (a “Final Seller Proration Adjustment Amount”), then, within
three (3) Business Days after the earlier of (A) Seller’s acceptance of the
Final Closing Proration Statement, or (B) the tenth (10th) Business Day after
delivery of the Final Closing Proration Statement if Seller has failed to object
to the Final Closing Proration Statement as provided in Section 8.5(h) above,
(A) Buyer shall pay or cause to be paid such amount to Seller by wire transfer
of immediately available funds to an account or accounts designated in writing
by Seller, and (B) Seller and Buyer shall provide a joint written instruction to
the Post-Closing Escrow Agent to pay all amounts in the Adjustment Escrow
Account to Seller by wire transfer of immediately available funds to an account
designated in writing by Seller.

 

-38-



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO CLOSING

9.1    Conditions to Obligation of Buyer. The obligation of Buyer to consummate
the transactions contemplated by this Agreement is subject to the satisfaction
(or waiver in writing by Buyer) of the following conditions:

(a)    The representations and warranties of Seller set forth in this Agreement
shall be true and correct at and as of the Closing Date, except to the extent
that such representations and warranties refer specifically to an earlier date,
in which case such representations and warranties shall have been true and
correct as of such earlier date, except (i) for changes contemplated by this
Agreement, and (ii) where the failure of any such representations and warranties
to be so true and correct has not had a Material Adverse Effect.

(b)    Seller shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Seller at or prior to the Closing Date.

(c)    No change, event, or development shall have occurred since the date
hereof that has had a Material Adverse Effect.

(d)    Buyer shall have received a certificate dated the Closing Date signed by
Seller to the effect that the conditions set forth in Sections 9.1(a) and 9.1(b)
have been satisfied (the “Seller Closing Certificate”).

(e)    No temporary restraining order, preliminary or permanent injunction or
other Order preventing the consummation of the transactions contemplated by this
Agreement, or any Suit (other than any Suit by or on behalf of Buyer or any of
its Affiliates) seeking any of the foregoing, shall be pending or in effect.

(f)    The Title Company shall have issued, or be unconditionally committed to
issue, as of the Closing Date, a Title Policy covering each of the Properties
other than the Title Cloud Properties, conditioned only upon the payment of the
premiums and costs for the Title Policy. More than one Property can be included
in a Title Policy so long as the Title Policy provides allocated coverage for
each Property in an amount equal to or greater than the Allocated Purchase Price
for such Property.

(g)    Seller shall have caused the completion of the merger or dissolution of
Waypoint GI Trust and transfer of the record ownership of the Securities to
Seller.

(h)    The Administrative Agent (as defined in the Loan Agreement) and the
Majority Lenders (as defined in the Loan Agreement) shall have approved either
(i) the assignment of all of the rights and obligations of the Loan Parties (as
defined in the Loan Agreement) under the Loan Agreement to Buyer, or (ii) a
Change of Control (as defined in the Loan Agreement) permitting Buyer to become
the owner of the Acquired Companies.

 

-39-



--------------------------------------------------------------------------------

(i)    Any and all state and local governmental approvals have been obtained to
the extent required for the consummation of all of the transactions contemplated
by this Agreement.

9.2    Conditions to Obligation of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver in writing by Seller) of the following conditions:

(a)    The representations and warranties of Buyer set forth in this Agreement
shall be true and correct at and as of the Closing Date, except (i) to the
extent that such representations and warranties refer specifically to an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date and (ii) where the failure of any such
representations and warranties to be so true and correct has not had a material
adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement.

(b)    Buyer shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Buyer at or prior to the Closing Date.

(c)    Seller shall have received a certificate dated the Closing Date by Buyer
to the effect that the conditions set forth in Sections 9.2(a) and 9.2(b) have
been satisfied (the “Buyer Closing Certificate”).

(d)    No temporary restraining order, preliminary or permanent injunction or
other Order preventing the consummation of the transactions contemplated by this
Agreement, or any Suit (other than any Suit by or on behalf of Seller or any of
its Affiliates) seeking any of the foregoing, shall be pending or in effect.

(e)    The Administrative Agent (as defined in the Loan Agreement) and the
Majority Lenders (as defined in the Loan Agreement) shall have approved either
(i) the assignment of all of the rights and obligations of the Loan Parties (as
defined in the Loan Agreement) under the Loan Agreement to Buyer, or (ii) a
Change of Control (as defined in the Loan Agreement) permitting Buyer to become
the owner of the Acquired Companies.

(f)    The Released Persons shall have received from the Administrative Agent
and the Lenders a complete release of any and all liabilities and obligations
under the Loan Agreement and any guaranty or indemnity relating thereto
(including, without limitation, the Existing Guarantees).

(g)    Any and all state and local governmental approvals have been obtained to
the extent required for the consummation of all of the transactions contemplated
by this Agreement.

9.3    Frustration of Closing Conditions. Neither Seller nor Buyer may rely on
or assert the failure of any condition set forth in this Article IX, as the case
may be, if such failure results from or was caused by such party’s failure to
comply with any provision of this Agreement.

 

-40-



--------------------------------------------------------------------------------

9.4    Waiver of Conditions. All conditions set forth in this Article IX will be
deemed to have been satisfied or waived from and after the Closing.

ARTICLE X

TERMINATION

10.1    Termination. This Agreement may be terminated, and the transactions
contemplated by this Agreement may be abandoned, at any time prior to the
Closing solely:

(a)    by mutual written consent of Buyer and Seller;

(b)    by Buyer, if (i) any of the representations and warranties of Seller set
forth in Article IV shall not be true and correct such that the condition to
Closing set forth in Section 9.1(a) would not be satisfied and the breach or
breaches causing such representations or warranties not to be so true and
correct is either (A) not capable of being cured prior to the Outside Date or,
(B) if curable, is not cured within the earlier of 30 days after written notice
thereof is delivered to Seller by Buyer and one Business Day prior to the
Outside Date, or (ii) if any of the covenants of Seller set forth in this
Agreement shall not have been performed and complied with in all material
respects such that the condition to Closing set forth in Section 9.1(b) would
not be satisfied and the failure to comply or perform with such covenants is
either (A) not capable of being cured prior to the Outside Date or, (B) if
curable, not cured within the earlier of 30 days after written notice thereof is
delivered to Buyer and Seller and one Business Day prior to the Outside Date;

(c)    by Seller, if (i) any of the representations and warranties of Buyer set
forth in Article V shall not be true and correct such that the condition to
Closing set forth in Section 9.2(a) would not be satisfied and the breach or
breaches causing such representations or warranties not to be so true and
correct is either (A) not capable of being cured prior to the Outside Date or,
(B) if curable, is not cured within the earlier of 30 days and after written
notice thereof is delivered to Buyer by Seller and one Business Day prior to the
Outside Date, or (ii) if any of the covenants of Buyer set forth in this
Agreement shall not have been performed and complied with in all material
respects such that the condition to Closing set forth in Section 9.2(b) would
not be satisfied and the failure to comply or perform with such covenants is
either (A) not capable of being cured prior to the Outside Date or, (B) if
curable, not cured within the earlier of 30 days after written notice thereof is
delivered to Buyer and Seller and one Business Day prior to the Outside Date;

(d)    by Buyer, if the transactions contemplated by this Agreement shall not
have been consummated by the Outside Date, unless the failure to consummate the
transactions contemplated by this Agreement is primarily the result of a breach
by Buyer of its representations, warranties, obligations or covenants under this
Agreement; provided, that Buyer shall not have the right to terminate this
Agreement pursuant to this Section 10.1(d) in the event Seller has initiated
proceedings to specifically enforce this Agreement while such proceedings are
still pending;

(e)    by Seller, if the transactions contemplated by this Agreement shall not
have been consummated by the Outside Date, unless the failure to consummate the
transactions

 

-41-



--------------------------------------------------------------------------------

contemplated by this Agreement is primarily the result of a breach by Seller of
its representations, warranties, obligations or covenants under this Agreement;
provided, that Seller shall not have the right to terminate this Agreement
pursuant to this Section 10.1(e) in the event Buyer has initiated proceedings to
specifically enforce this Agreement while such proceedings are still pending;

(f)    by either Buyer or Seller, if any Governmental Entity shall have issued
an order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree or ruling or other action shall have become
final and nonappealable; provided that the party hereto seeking to terminate
this Agreement pursuant to this Section 10.1(f) shall have used commercially
reasonable efforts to remove such order, decree, ruling, judgment or injunction
and shall have complied in all respects and taken all actions required by
Section 8.3 hereof; or

(g)    by Buyer within five (5) days after its receipt of a Schedule Supplement
which discloses any matter that has had a Material Adverse Effect.

10.2    Procedure Upon Termination. In the event of termination and abandonment
by Buyer or Seller, or both, pursuant to Section 10.1, written notice thereof
specifying the relevant provision under which termination is made shall be given
to the other party hereto, and the transactions contemplated by this Agreement
shall be abandoned, without further action by any of the parties hereto.

10.3    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 10.1, this entire Agreement shall forthwith become void (and
there shall be no liability or obligation on the part of Buyer, Seller or the
Acquired Companies or their respective officers, directors, equityholders,
Affiliates or Representatives) with the exception of (a) the provisions of
Section 2.3(b), Section 2.3(c), Section 3.1, Section 8.1, Article XI,
Section 10.4 and this Section 10.3, each of which provisions shall survive such
termination and remain valid and binding obligations of the parties hereto and
(b) any liability of any party hereto for any willful and material breach of
this Agreement prior to such termination.

10.4    SPECIFIED TERMINATION. IN THE EVENT OF A SPECIFIED TERMINATION, BUYER
AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX THE
DAMAGES WHICH SELLER MAY SUFFER. THEREFORE, BUYER AND SELLER HEREBY AGREE A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER WOULD SUFFER IN THE EVENT
OF A SPECIFIED TERMINATION IS AND SHALL BE, AS SELLER’S SOLE AND EXCLUSIVE
REMEDY (WHETHER AT LAW OR IN EQUITY), A SUM EQUAL TO THE DEPOSIT. UPON SUCH
SPECIFIED TERMINATION, SELLER SHALL HAVE THE RIGHT TO RECEIVE THE DEPOSIT FROM
THE CLOSING AGENT AS ITS SOLE AND EXCLUSIVE REMEDY FOR SUCH SPECIFIED
TERMINATION AND THEREUPON THIS AGREEMENT SHALL BE TERMINATED AND NEITHER SELLER
NOR BUYER SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS
PROVIDED IN SECTION 10.3. THE AMOUNT OF THE DEPOSIT SHALL BE THE FULL, AGREED
AND LIQUIDATED DAMAGES FOR A SPECIFIED TERMINATION. THE PAYMENT OF THE DEPOSIT
AS LIQUIDATED DAMAGES IS NOT INTENDED AS A

 

-42-



--------------------------------------------------------------------------------

FORFEITURE OR PENALTY UNDER ANY APPLICABLE LAW, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO AND IN ACCORDANCE WITH APPLICABLE LAWS.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN SHALL TERMINATE ANY
PROVISIONS WHICH SURVIVE TERMINATION IN ACCORDANCE WITH SECTION 10.3. THE
PARTIES HERETO HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT
WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION 10.4.

 

Buyer’s Initials:                 

  

Seller’s Initials:                 

ARTICLE XI

MISCELLANEOUS

11.1    Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) (i) on the
date sent by facsimile, with confirmation of receipt, or email, sent on a
Business Day prior to 5:00 p.m. Pacific time or (ii) on the next Business Day
after the date sent by facsimile or email, sent on a day other than a Business
Day or if sent after 5:00p.m. Pacific time on a Business Day, (d) on the fifth
(5th) Business Day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications, to be valid,
must be sent to the address, facsimile telephone number or email as follows:

If to Buyer, to:

CSH Property Three, LLC

c/o Colony Starwood Homes

8665 East Hartford Drive Suite 200

Scottsdale, AZ 85255

Attn: Ryan Berry, EVP and General Counsel

Facsimile: (480) 800-3702

Email: ryan.berry@colonystarwood.com

With a required copy (which shall not constitute notice) to:

DLA Piper LLP (US)

2525 East Camelback Road, Suite 1000

Phoenix, AZ 85016

Attn: David P. Lewis and Stephen A. Cowan

Facsimile: (480) 606-5526

Email: david.lewis@dlapiper.com

   stephen.cowan@dlapiper.com

 

-43-



--------------------------------------------------------------------------------

If to Seller, to:

Waypoint / GI Venture, LLC

c/o GI Manager L.P.

188 The Embarcadero, 7th Floor

San Francisco, CA 94105

Attn: David Smolen

Facsimile: 415-688-4801

Email: David.Smolen@gipartners.com

With a required copy (which shall not constitute notice) to:

Paul Hastings LLP

695 Town Center Drive

Seventeenth Floor

Costa Mesa, CA 92626

 

  Attn: Brandon Howald and Jason Rednour

  Facsimile: (714) 979-1921

  Email: brandonhowald@paulhastings.com

       jasonrednour@paulhastings.com

If to the Closing Escrow Agent

Chicago Title Insurance Company (Escrow)

4170 Ashford Dunwoody Road, Suite 460

Atlanta, GA 30319

Attn: Susan Vander Meer

Facsimile:

  Email: susan.vandermeer@fntg.com

Chicago Title Insurance Company (Title)

6500 Pinecrest Drive, Suite 600

Plano, TX 75024

Attn: M’Liss K. Rinaldi, Esq

Facsimile:

  Email: mliss.rinaldi@fnf.com

If to the Closing Agent

OS National, LLC

2170 Satellite Blvd., Suite 200

Duluth, GA 30097

Attn: Charles Chacko, Esq. and Jamie Wunder

Facsimile:

  Email: cchacko@osnational.com

       jwunder@osnational.com

 

-44-



--------------------------------------------------------------------------------

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).

11.2    Amendments and Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by each of Buyer and Seller, or in the case of a
waiver, by the party hereto against whom the waiver is to be effective. No
failure or delay by any party hereto in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

11.3    Expenses. Except as otherwise provided in this Agreement (including
Sections 2.6(d), 8.4 and 8.5), each party hereto shall bear its own costs and
expenses in connection with the negotiation, documentation and consummation of
the transactions contemplated by this Agreement, including all legal,
accounting, financial advisory, consulting and all other fees and expenses of
third parties, whether or not the transactions contemplated by this Agreement
are consummated.

11.4    Successors and Assigns. This Agreement may not be assigned by either
party hereto without the prior written consent of the other party hereto;
provided that, without such consent, Buyer may assign its rights under this
Agreement to any Affiliate of Buyer or to Buyer’s lenders for collateral
security purposes, but in each case, no such assignment will relieve Buyer of
any of its obligations hereunder. Any attempted assignment of this Agreement not
in accordance with the terms of this Section 11.4 shall be void. Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.

11.5    Indemnification; Survival.

(a)    Indemnification by Seller. From and after the Closing, but subject to the
limitations (including the limitations on survival and indemnity) set forth in
Article IV and/or Section 11.5, Seller shall indemnify and hold Buyer and the
Acquired Companies harmless from and against any and all loss, out-of-pocket
cost, liability or out-of-pocket expense (including, without limitation,
reasonable attorneys’ fees; but excluding, however, punitive, special, indirect,
incidental, expectation, exemplary or consequential damages, lost profits or
revenues, business interruption or diminution in value and, in particular and
without limiting the generality of the foregoing, no “multiple of earnings” or
“multiple of cash flow” or similar valuation methodology shall be used in
calculating the amount of any Losses) (collectively, other than such excluded
items, “Losses”) actually suffered or incurred by any such indemnified party
arising out of any breach by Seller of:

(i)    any Entity-Level Representation of which the Manager did not have
Knowledge as of the Effective Date;

(ii)    any Equity Ownership Representation; and

(iii)    any Post-Closing Covenant (as defined below) of Seller.

 

-45-



--------------------------------------------------------------------------------

(b)    Limitations on Liability. Notwithstanding anything to the contrary in
this Agreement, in no event shall the aggregate liability of Seller under
Section 11.5(a)(i) exceed the amount then remaining in the Indemnity Escrow
Account (the “General Cap”); provided, however, that the General Cap shall not
apply with respect to any breach of the Equity Ownership Representations or any
breach of the Post-Closing Covenants; provided, further that the Buyer and the
Acquired Companies shall first seek recourse for payment of all claims under
Section 11.5(a) from the Indemnity Escrow Account in accordance with the
Post-Closing Escrow Agreement until no such funds remain in the Indemnity Escrow
Account. Notwithstanding anything to the contrary in this Agreement, in no event
shall the aggregate liability of Seller under this Agreement exceed the portion
of the Purchase Price actually received by Seller. The amount of any such Losses
for which indemnification is provided to the indemnified party shall be net of
any amounts recovered by the indemnified party under insurance policies,
indemnities or other reimbursement arrangements with respect to such Losses (net
of expenses incurred in obtaining any such recovery and, with respect to
recovery under insurance policies, net of the deductible for such policies to
the extent arising out of such Losses). If such insurance proceeds, indemnity
payments or reimbursements are realized or obtained by the indemnified party
after any amount has been paid by or on behalf of Seller pursuant to this
Section 11.5(a) in respect of Losses to the indemnified party, Buyer shall, or
shall cause the indemnified party to, reimburse the amount realized or collected
by the indemnified party up to the amount received from Seller for such Losses.
If the indemnified party does not elect to pursue its claims under any
applicable insurance policy, indemnity or reimbursement arrangement with respect
to the applicable Losses, it shall, at the request of Seller, cause such claims
to be assigned over to Seller or its designee and reasonably cooperate with
Seller in the pursuit of such claims. The amount of Losses for which
indemnification is provided under this Section 11.5 shall be calculated net of
any Tax benefits actually realized by Buyer and/or any of the Acquired Companies
in the taxable period that includes the indemnity payment (either through a
reduction in cash Tax payments required to be made or an increase in Tax refunds
actually received), in each case, as a result of the Losses giving rise to the
indemnification.

(c)    Other Limitations on Indemnification. Notwithstanding any provision to
the contrary herein or in any Ancillary Document, no amount shall be payable
pursuant Section 11.5(a) for Losses in respect any breach of Property-Level
Representations in the event the Closing occurs.

(d)    Survival. The Entity-Level Representations and the Equity Ownership
Representations, and the right to make a claim in respect of breaches thereof by
Seller, shall survive the Closing for the applicable Survival Period specified
in the last paragraph of Article IV. The Property-Level Representations and any
other representations or warranties of Seller in this Agreement or the Seller
Closing Certificate shall not survive, and shall terminate at, the Closing. The
covenants and agreements in this Agreement that by their terms apply or are to
be performed in whole or in part at or after the Closing (the “Post-Closing
Covenants”), and this Article XI, shall survive the Closing in accordance with
their terms. The covenants and agreements in this Agreement (other than the
Post-Closing Covenants) shall not survive, and shall terminate at, the Closing.

(e)    Third Party Claims and Direct Claims. If Buyer or any Acquired Company
receives notice of the assertion or commencement of any Suit brought by any
Person

 

-46-



--------------------------------------------------------------------------------

that is not a party to this Agreement with respect to which Buyer or any
Acquired Company is or may be entitled to indemnification under Section 11.5(a)
(a “Third-Party Claim”), Buyer shall provide prompt notice thereof to Seller. A
claim for indemnification pursuant to Section 11.5(a) that does not result from
a Third-Party Claim (a “Direct Claim”) shall be asserted by Buyer giving Seller
prompt written notice thereof. Any notice required to be given pursuant to the
first two sentences of this paragraph shall describe the Third-Party Claim or
Direct Claim, as applicable, and the basis therefor in reasonable detail and
include copies of all written evidence and correspondence relating thereto and
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or is anticipated to be sustained by Buyer and/or the Acquired Companies.
In the case of any Third-Party Claim, if within twenty (20) business days after
receiving the notice described in the first sentence of this Section 11.5(e),
Seller gives written notice to Buyer stating that Seller would be liable under
the provisions hereof for indemnity in the amount of such claim (subject to the
limitations in this Agreement) if such Third-Party Claim were valid and that
Seller disputes and intends to defend against such Third-Party Claim at Seller’s
own cost and expense, Seller shall have the right and option, but not the
obligation, to assume and control the defense of, and settle or compromise, any
Third-Party Claim with counsel of its choice, which counsel shall be reasonably
acceptable to Buyer; provided, however, that Seller shall not be entitled to
settle or compromise any Third-Party Claim without the consent of Buyer (which
consent shall not be unreasonably withheld, delayed or conditioned) unless such
compromise or settlement (i) does not include any monetary damages payable by
Buyer or any Acquired Company, (ii) does not require any admission of wrongdoing
by Buyer or any Acquired Company, (iii) does not impose any material restriction
on Buyer or any Acquired Company, and (iv) includes an unconditional release of
Buyer and the Acquired Companies, as applicable. Seller shall keep Buyer
apprised of the status of the Third-Party Claim and any resulting suit,
proceeding or enforcement action, shall furnish Buyer with all documents and
information that Buyer shall reasonably request and shall consult with Buyer on
a regular basis as to status and material developments. If no such notice of
intent to dispute and defend is given by Seller, or if Seller is not in good
faith continuing to defend or seeking to settle or compromise such Third-Party
Claim, Buyer may undertake the defense of (with counsel selected by Buyer), and
shall have the right to compromise or settle, such Third-Party Claim subject to
Seller’s consent (which consent shall not be unreasonably withheld, delayed or
conditioned).

(f)    Sole Remedy. From and after the Closing, and except with respect to
claims for intentional fraud by Seller in making any of the Entity-Level
Representations or Equity Ownership Representations, indemnification pursuant to
the provisions of Section 11.5 shall be the sole and exclusive remedy for any
breach of this Agreement by Seller and neither Seller nor any other Released
Person shall have any liability relating to the subject matter of this Agreement
or the transactions contemplated herein after the Closing other than pursuant to
Section 11.5 or the Indemnity Agreement. Without limiting the generality of the
preceding sentence, from and after the Closing, Buyer, for itself and the
Acquired Companies, (a) agrees that no legal action sounding in contribution,
tort, strict liability or any other legal theory may be maintained by Buyer or
any Acquired Company, or any other Person against Seller or any other Released
Person for any breach of this Agreement or otherwise with respect to the subject
matter of this Agreement and the transactions contemplated herein, and
(b) hereby waives any and all statutory rights of contribution or
indemnification from the Released Persons that Buyer or any Acquired Company
might otherwise be entitled to under any Law or any similar rules of law
embodied in the common law other than pursuant to Section 11.5 and the Indemnity
Agreement.

 

-47-



--------------------------------------------------------------------------------

(g)    Characterization of Indemnity Payments. Except as otherwise required by
applicable Law, any payment made pursuant to this Section 11.5 or by any
Indemnitor pursuant to the Indemnity Agreement shall be treated, for Tax
purposes, as an adjustment to the Purchase Price.

(h)    Payments from Indemnity Escrow Account. If, upon the final determination
of any indemnification claim (either pursuant to a written agreement signed by
Buyer and Seller or by a court of competent jurisdiction pursuant to
Section 11.8), Seller is required to indemnify Buyer for any Losses pursuant to
the terms of this Section 11.5, then, within three (3) Business Days of such
final determination, Seller and Buyer shall provide a joint written instruction
to the Post-Closing Escrow Agent to pay to Buyer an amount equal to such Losses
as finally determined, by wire transfer of immediately available funds to an
account designated in writing by Buyer.

11.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.

11.7    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, INCLUDING
IN RESPECT OF ANY ACTION AGAINST ANY FINANCING SOURCE, IN EACH CASE, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE. EACH PARTY HERETO HEREBY FURTHER AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY

11.8    Jurisdiction and Venue. Each of the parties hereto (i) submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, if
the Chancery Court of the State of Delaware does not have subject matter
jurisdiction or declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware) in any action or proceeding
arising out of or relating to this Agreement, (ii) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court and (iii) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. Each of the parties hereto waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety or other security that might be required
of any other party hereto with respect thereto. Each party hereto agrees that
service of summons and complaint or any other process that might be served in
any action or proceeding may be made on such party hereto by sending or
delivering a copy of the process to the party

 

-48-



--------------------------------------------------------------------------------

hereto to be served at the address of the party hereto and in the manner
provided for the giving of notices in Section 11.1. Nothing in this
Section 11.8, however, shall affect the right of any party hereto to serve legal
process in any other manner permitted by applicable law. Each party hereto
agrees that a final, non-appealable judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law.

11.9    Remedies. Except as provided in Section 11.5(f), any and all remedies
provided herein will be deemed cumulative with and not exclusive of any other
remedy conferred hereby, or by Law or equity upon such party hereto, and the
exercise by a party hereto of any one remedy will not preclude the exercise of
any other remedy. Buyer and Seller agree that irreparable harm for which
monetary damages, even if available, would not be an adequate remedy, would
occur in the event that the parties hereto do not fully and timely perform their
respective obligations under or in connection with this Agreement in accordance
with their specific terms or otherwise breach such provisions. It is accordingly
agreed that, prior to the valid termination of this Agreement pursuant to
Section 10.1, the parties hereto shall be entitled to an injunction or
injunctions, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without proof of damages and without posting a bond or
undertaking, this being in addition to any other remedy to which they are
entitled at law or in equity, but subject to Section 11.5(f). The provisions set
forth in Section 10.3: (a) are not intended to and do not adequately compensate
for the harm that would result from a breach of this Agreement prior to its
valid termination and (b) shall not be construed to diminish or otherwise impair
in any respect any party’s right to an injunction, specific performance, or
other equitable relief and the right to obtain an injunction, specific
performance, or other equitable relief is an integral part of the transactions
contemplated by this Agreement and without that right, none of the parties
hereto would have entered into this Agreement. Each of Buyer and Seller agrees
that it will not oppose the granting of an injunction, specific performance and
other equitable relief when expressly available pursuant to the terms of this
Agreement on the basis that the other party hereto has an adequate remedy at law
or an award of specific performance is not an appropriate remedy for any reason
at law or equity.

11.10    Counterparts. This Agreement may be executed in counterparts, and any
party hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when each party hereto shall have received a counterpart hereof
signed by the other party hereto. The parties hereto agree that the delivery of
this Agreement, the Ancillary Documents and any other agreements and documents
at the Closing, may be effected by means of an exchange of facsimile signatures
or other electronic delivery.

11.11    No Third Party Beneficiaries. Other than Sections 7.2, 7.4, 7.5, 11.5
and 11.20, which are intended to benefit and may also be enforced by the Covered
Parties, the Released Persons, the Buyer Parties, the Acquired Companies and the
Non-Recourse Parties, as applicable, no provision of this Agreement is intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder; provided that Paul Hastings shall be entitled to rely on
Section 11.19.

 

-49-



--------------------------------------------------------------------------------

11.12    Entire Agreement. This Agreement, the Ancillary Documents, any
Schedules hereto and the other documents, instruments and agreements
specifically referred to herein or therein or delivered pursuant hereto or
thereto set forth the entire understanding of the parties hereto and their
respective Affiliates with respect to the transactions contemplated by this
Agreement. All Schedules, including any Seller Disclosure Schedule, referred to
herein are intended to be and hereby are specifically made a part of this
Agreement and incorporated by reference herein. Any and all previous agreements
and understandings between or among the parties hereto regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement, except
for the Confidentiality Agreement which shall continue in full force and effect
in accordance with its terms.

11.13    Seller Disclosure Schedules. Except as otherwise provided in the Seller
Disclosure Schedules, all capitalized terms therein shall have the meanings
assigned to them in this Agreement. Matters reflected in the Seller Disclosure
Schedules are not necessarily limited to matters required by this Agreement to
be disclosed. No disclosure made in the Seller Disclosure Schedules shall
constitute an admission or determination that any fact or matter so disclosed is
material, has had or could reasonably be expected to have a Material Adverse
Effect, meets a dollar or other threshold set forth in this Agreement or would
otherwise be required to be disclosed, and no Person shall use the fact of the
setting of a threshold or the inclusion of such facts or matters in any dispute
or controversy as to whether any obligation, amount, fact or matter is or is not
material for purposes of this Agreement. Information disclosed in any Seller
Disclosure Schedule delivered will qualify any representation, warranty,
covenant or agreement in this Agreement to the extent that a reasonable buyer
would infer the relevance or applicability of the information disclosed to any
such representation, warranty, covenant or agreement, notwithstanding the
absence of a reference or cross-reference to such representation, warranty,
covenant or agreement on any such Seller Disclosure Schedule or the absence of a
reference or cross-reference to such Seller Disclosure Schedule in such
representation, warranty, covenant or agreement. No disclosure in the Seller
Disclosure Schedules relating to any possible breach or violation of any
agreement or Law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred.

11.14    Captions. All captions contained in this Agreement are for convenience
of reference only, do not form a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement.

11.15    Remedies.

(a)    The parties hereto agree that Seller and each Acquired Company would
suffer irreparable damage in the event that the Closing is not consummated in
accordance with the terms of this Agreement, and that money damages or other
legal remedies would not be an adequate remedy for any such damages.
Accordingly, the parties hereto acknowledge and hereby agree that in the event
of any breach or threatened breach by Buyer of its covenants or obligations set
forth in this Agreement, to the extent there has not been a Specified
Termination that is governed by Section 10.4 above, Seller shall be entitled to
an injunction or injunctions to prevent or restrain breaches or threatened
breaches of this Agreement by Buyer, and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of Buyer under this

 

-50-



--------------------------------------------------------------------------------

Agreement. Buyer hereby agrees not to raise any objections to the availability
of the equitable remedy of specific performance to prevent breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of Buyer under this Agreement. Buyer hereby waives (i) any defenses
in any action for specific performance, including the defense that a remedy at
law would be adequate and (ii) any requirement under any Law to post a bond or
other security as a prerequisite to obtaining equitable relief.

(b)    If a court of competent jurisdiction has declined to specifically enforce
the obligations of Buyer to consummate the Closing pursuant to a claim for
specific performance brought against Buyer in accordance with Section 11.15(a)
and has instead granted an award of damages for such alleged breach against
Buyer, Buyer agrees that, except as otherwise provided in Section 2.3(b), such
damages shall include damages based upon any decrease in value of any of the
Securities, lost premium or lost benefit of the bargain affecting Seller and its
owners (in each case taking into account relevant matters, including the total
amount payable to Seller under this Agreement and the time value of money).

11.16    Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

11.17    Time is of the Essence. Time is of the essence with respect to the
performance of this Agreement.

11.18    Interpretation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party hereto by virtue of the authorship of this Agreement shall not
apply to the construction and interpretation hereof. The parties hereto agree
that any drafts of this Agreement or any Ancillary Document prior to the final
fully executed drafts shall not be used for purposes of interpreting any
provision thereof, and each of the parties hereto agrees that no party hereto or
any Affiliate thereof shall make any claim, assert any defense or otherwise take
any position inconsistent with the foregoing in connection with any Suit among
any of the foregoing. For the purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires: (a) the
meaning assigned to each term defined herein shall be equally applicable to both
the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires;
(b) where a word or phrase is defined herein, each of its other grammatical
forms shall have a corresponding meaning; (c) the terms “hereof,” “herein,”
“hereunder,” “hereby” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement; (d) when a reference is made in this
Agreement to an Article, Section, paragraph, Exhibit or Schedule, such reference
is to an Article, Section, paragraph, Exhibit or Schedule to this Agreement
unless otherwise specified; (e) the word “include,” “includes,” and “including”
when used in this Agreement shall be deemed to be followed by the words “but not
limited to,” unless otherwise specified; and (f) all accounting terms used and
not defined herein have the respective meanings given to them under GAAP. Any
documents, data or information (including the Books

 

-51-



--------------------------------------------------------------------------------

and Records) hosted or stored on shared servers or computers made available to
WREG, Seller or any of the Acquired Companies by Buyer, Manager or any their
respective Affiliates and to which any employee of Buyer, Manager or any of
their respective Affiliates access shall for all purposes of this Agreement be
deemed to have been “made available to Buyer.”

11.19    Conflicts of Interest; Privilege.

(a)    If Seller so desires, and without the need for any consent or waiver by
any Acquired Company or Buyer, Paul Hastings LLP (“Paul Hastings”) shall be
permitted to represent Seller after the Closing in connection with any matter,
including any matter related to the transactions contemplated by this Agreement,
any other agreements referenced herein or any disagreement or dispute relating
thereto. Without limiting the generality of the foregoing, after the Closing,
Paul Hastings shall be permitted to represent Seller, any of its agents and
Affiliates, or any one or more of them, in connection with any negotiation,
transaction or dispute (including any litigation, arbitration or other adversary
proceeding) with Buyer, any Acquired Company or any of their agents or
Affiliates under or relating to this Agreement, any transaction contemplated by
this Agreement, and any related matter, such as claims or disputes arising under
other agreements entered into in connection with this Agreement, including with
respect to any indemnification claims. Upon and after the Closing, the Acquired
Companies shall cease to have any attorney-client relationship with Paul
Hastings, unless and to the extent Paul Hastings is specifically engaged in
writing by an Acquired Company to represent such Acquired Company after the
Closing and either such engagement involves no conflict of interest with respect
to Seller or Seller consents in writing at the time to such engagement. Any such
representation of any Acquired Company by Paul Hastings after the Closing shall
not affect the foregoing provisions hereof.

(b)    Buyer, for itself and its Affiliates, and its and its Affiliates’
respective successors and assigns, hereby irrevocably and unconditionally
acknowledges and agrees that all attorney-client privileged communications
between Seller, any Acquired Company and any equity holder of Seller, their
respective directors, managers, officers, employees, Affiliates, and/or their
counsel, including Paul Hastings, made in connection with the negotiation,
preparation, execution, delivery and/or closing under, or any dispute or Suit
arising under or in connection with, this Agreement or any of the transactions
contemplated hereby, which, immediately prior to the Closing, would be deemed to
be privileged communications of Seller, any Acquired Company, any equity holder
of Seller, their respective Affiliates and/or their counsel, and would not be
subject to disclosure to Buyer in connection with any Suit relating to a dispute
arising under or in connection with this Agreement, the transactions
contemplated hereby or otherwise, shall continue after the Closing to be
privileged communications with such counsel and neither Buyer nor any of its
Affiliates nor any Person purporting to act on behalf of or through Buyer or any
of its Affiliates, shall seek to obtain the same by any process on the grounds
that the privilege attaching to such communications belongs to Buyer, any
Acquired Company or the business of any Acquired Company.

11.20    Non-recourse. Except for the obligations of the Guarantor under the
Guaranty and the obligations of the Indemnitors under the Indemnity Agreement,
this Agreement may only be enforced against, and any claim or Suit based upon,
arising out of, or related to this

 

-52-



--------------------------------------------------------------------------------

Agreement, or the negotiation, execution or performance of this Agreement, may
only be brought against Seller or Buyer, as applicable, and then only with
respect to the specific obligations set forth herein with respect to Seller or
Buyer, as the case may be. No current or former director, manager, officer,
employee, advisor or Representative of Seller, any Acquired Company or Buyer
(collectively, the “Non-Recourse Parties”) shall have any liability of any
nature to Buyer or other Person with respect to the breach by Seller or Buyer,
as applicable, of any representation, warranty, covenant or agreement contained
in this Agreement or any other matter relating to the transactions contemplated
by this Agreement.

11.21    Prevailing Party. In the event of any Suit in connection with this
Agreement or any Ancillary Document, the prevailing party in any such Suit shall
be entitled to recover from the other party hereto its costs and expenses,
including, without limitation, reasonable legal fees and expenses.

[Signature page follows]

 

-53-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

SELLER: WAYPOINT/GI VENTURE, LLC

By:  

/s/ Doug Brien

Name:  

Doug Brien

Title:  

Managing Director

BUYER: CSH PROPERTY THREE, LLC

By:  

/s/ Joshua Swift

Name:  

Joshua Swift

Title:  

SVP Investments

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1.1(a)

Property Schedule